Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 1 of 62




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Case No. 1:14-cv-02887-JLK-MEH

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA,
   on their own and on behalf of all others similarly situated,

            Plaintiffs,

   v.

   THE GEO GROUP, INC.,

            Defendant.


                          MOTION FOR DECERTIFICATION OF CLASS


            Defendant The GEO Group, Inc. (“Defendant” or “GEO”), by and through undersigned

   counsel, hereby moves this Court for an order decertifying the “Forced Labor” class pursuant to

   Fed. R. Civ. P. 23.1



   1
     Currently pending before the Court are cross-motions for summary judgment on GEO’s defenses
   of derivative sovereign immunity and the federal contractor defense. ECF Nos. 260, 284 Should
   this Court enter judgment in GEO’s favor, this motion will become moot. That said, while
   derivative sovereign immunity is capable of classwide resolution (because GEO’s instructions
   from ICE do not vary based upon each individual detainee’s experience), as detailed herein, the
   merits of the Plaintiffs’ claims under the TVPA are not well suited for class treatment because they
   involve individualized inquiries and findings that cannot be made on a class wide basis.



   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 2 of 62




                                                        TABLE OF CONTENTS

                                                                                                                                                 Page

   I. .......... INTRODUCTION............................................................................................................. 1

   II. ........ RELEVANT FACTS AND PROCEDURAL HISTORY .............................................. 2
              A.         Class Certification ................................................................................................... 2
              B.         New Evidence Since Class Certification. ............................................................... 6
              Alejandro Menocal............................................................................................................ 10
              Hugo Hernandez ............................................................................................................... 12
              Olga Alexaklina ................................................................................................................ 14
              Demetrio Valerga .............................................................................................................. 15
              Lourdes Argueta................................................................................................................ 16
              Jesus Yepez Gaytan .......................................................................................................... 17
              Dagoberto Vizguerra ......................................................................................................... 17
              Grisel Xahuentitla Flores .................................................................................................. 18
              Sergio Gallegos ................................................................................................................. 20
              Joyce Quezada .................................................................................................................. 21
              Martha Vasquez ................................................................................................................ 22
              Luis Pagan ......................................................................................................................... 23
              Kevin Martin ..................................................................................................................... 24

   III. ...... Analysis. ........................................................................................................................... 29
              A.         Forced Labor Under The Trafficking Victims Protection Act.............................. 31

   IV........ Individualized Issues Predominate Plaintiffs’ TVPA Claims. .................................... 36
              A.         Despite Plaintiffs’ Reference to GEO Policies, There Was Not A Uniform
                         Policy Connecting the Refusal to Clean to 72 Hours of Segregation. .................. 36
              B.         Discovery has Revealed that Plaintiffs Had Different Motivations for
                         Cleaning, Presenting Individual Questions that Would Predominate at
                         Trial. ...................................................................................................................... 40
              C.         Plaintiffs Cannot Establish, On a Classwide Basis, that the Alleged Threat
                         was “Sufficiently Serious.” ................................................................................... 44
              D.         There is No Evidence GEO “Knowingly” Acted Towards the Entire Class. ....... 48
              E.         Plaintiffs Have Framed Their Claims Such That GEO’s Liability Turns On
                         What Tasks Detainees Performed. ........................................................................ 51


                                                                            i
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 3 of 62




             F.         Class Members Who Resided At AIPC Before December 23, 2008 Are
                        Time-Barred And Should Be Excluded From The Class...................................... 53
             G.         At A Minimum, All Female Detainees Must Be Excluded. ................................. 54

   V. ........ CONCLUSION ............................................................................................................... 54

   CERTIFICATE OF SERVICE ................................................................................................. 56




                                                                      ii
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 4 of 62




                                                  TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

   Cases

   Abarca v. Little,
      54 F. Supp. 3d 1064 (D. Minn. 2014) ......................................................................................53

   Barrientos v. CoreCivic, Inc.,
      951 F.3d 1269 (11th Cir. 2020) ...............................................................................................32

   Bayles v. American Medical Response,
      950 F. Supp. 1053 (D. Colo. Dec. 31, 1996) .....................................................................30, 36

   Blair v. Transam Trucking, Inc.,
      309 F. Supp. 3d 977 (D. Kan. 2018) ........................................................................................29

   United States v. Bradley, 390 F.3d 145 (1st Cir. 2004), overruled on other grounds,
      545 U.S. 1101, 125 S. Ct. 2543, 162 L. Ed. 2d 271 (2005) ...............................................33, 35

   c.f. Velez v. Sanchez,
        693 F.3d 308 (2d Cir. 2012).....................................................................................................53

   United States v. Calimlim,
      538 F.3d 706 (7th Cir. 2008) .......................................................................................28, 33, 36

   CGC Holding Co., LLC v. Broad & Cassel,
     773 F.3d 1076 (10th Cir. 2014) In CGC ............................................................................40, 43

   Chieftain Royalty Co. v. XTO Energy, Inc.,
      528 Fed. Appx. 938 (10th Cir. 2013) ...........................................................................31, 36, 37

   Comcast Corp. v. Behrend,
     569 U.S. 27 (2013) ...................................................................................................................30

   David v. Signal Int’l, LLC,
      No. CIV.A. 08-1220, 2012 WL 10759668 (E.D. La. Jan. 4, 2012) ...................................30, 34

   Doe v. Siddig,
      810 F.Supp.2d 127 (D.D.C.2011) ............................................................................................53

   Doll v. Chicago Title Ins. Co.,
      246 F.R.D. 683 (D. Kan. 2007)................................................................................................43

   Echon v. Sackett,
      No. 14-CV-03420-PAB-NYW, 2017 WL 4181417 (D. Colo. Sept. 20, 2017) .................31, 33



                                                                      iii
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 5 of 62




   Erica P. John Fund, Inc. v. Halliburton Co.,
       563 U.S. 804, 131 S.Ct. 2179, 180 L.Ed.2d 24 (2011) ............................................................30

   Garcia v. Curtright,
      No. 6:11-06407-HO, 2012 WL 1831865 (D. Or. May 17, 2012) ......................................32, 36

   Gilbert v. United States Olympic Comm.,
      423 F. Supp. 3d 1112 (D. Colo. 2019) .....................................................................................53

   United States ex rel. Hawkins v. ManTech Int’l Corp.,
      No. CV 15-2105 (ABJ), 2020 WL 435490 (D.D.C. Jan. 28, 2020) ........................................34

   Headley v. Church of Scientology Int’l,
      687 F.3d 1173 (9th Cir. 2012) .................................................................................................33

   United States v. Kalu,
      791 F.3d 1194 (10th Cir. 2015) ...............................................................................................32

   Martinez-Rodriguez v. Giles,
     391 F. Supp. 3d 985 (D. Idaho 2019) ....................................................................33, 36, 46, 51

   Menocal v. GEO Grp., Inc.,
     882 F.3d 905 (10th Cir.), cert. denied, 139 S. Ct. 143, 202 L. Ed. 2d 34 (2018) ..........6, 40, 41

   Muchira v. Al-Rawaf,
     850 F.3d 605 (4th Cir. 2017) .................................................................................33, 34, 35, 51

   United States v. Nnaji,
      447 F. App’x 558 (5th Cir. 2011) ............................................................................................34

   Poulos v. Caesars World, Inc.,
      379 F.3d 654 (9th Cir. 2004) ...................................................................................................43

   United States v. Rivera,
      799 F.3d 180 (2d Cir. 2015).....................................................................................................33

   United States v. Sabhnani,
      599 F.3d 215 (2d Cir. 2010).....................................................................................................35

   Sandwich Chef of Texas, Inc. v. Reliance Nat. Indem. Ins. Co.,
      319 F.3d 205 (5th Cir. 2003) ...................................................................................................43

   Torres v. Mercer Canyons Inc.,
      835 F.3d 1125 (9th Cir. 2016) .................................................................................................30

   United States v. Toviave,
      761 F.3d 623 (6th Cir. 2014) ...................................................................................................32



                                                                    iv
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 6 of 62




   United States ex rel. Vavra v. Kellogg Brown & Root, Inc.,
      848 F.3d 366 (5th Cir. 2017) .............................................................................................48, 49

   Villanueva Echon v. Sackett,
       No. 19-1099, 2020 WL 1696854 (10th Cir. Apr. 8, 2020) ......................................................31

   Statutes

   18 U.S.C. § 1589(a) .................................................................................................................31, 48

   18 U.S.C. § 1589(c)(1) ...................................................................................................................32

   18 U.S.C. § 1589(c)(2) .......................................................................................................32, 36, 44

   18 U.S.C. § 1589 et. seq......................................................................................................... passim

   18 U.S.C. § 1595(c) .......................................................................................................................53

   Rules

   Fed. R. Civ. P. 23(a) ..............................................................................................................4, 5, 30

   Fed. R. Civ. P. 23(b)(3)........................................................................................................5, 29, 30

   Fed. R. Civ., P. 23(c)(1)(C) ...........................................................................................................29




                                                                        v
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 7 of 62




                                  CERTIFICATE OF CONFERRAL

            Pursuant to D.C.COLO.LCivR 7.1(a), undersigned counsel certifies counsel for Defendant

   conferred with counsel for Plaintiffs prior to filing this motion. Plaintiffs oppose the relief

   requested herein.

   I.       INTRODUCTION

            At the class certification stage, Plaintiffs pointed to an array of policies and argued that

   Plaintiffs’ claims were suitable for classwide resolution because Plaintiffs were subject to a

   uniform written policy. See generally ECF 49. According to Plaintiffs, the policy and its

   implementation at the Aurora ICE Processing Center (“AIPC”) created common classwide proof

   that detainees were forced to clean in order to avoid the potential sanction of segregation. Id.

   Central to their argument was the notion that the use of segregation (and threats of the same) were

   widespread throughout the facility and that detainees did not clean for reasons other than fear of

   segregation. Id. On these bases, this Court certified a class under the Trafficking Victims

   Protection Act (“TVPA”), 18 U.S.C. § 1589 et seq.2 ECF 57.

            Following discovery, it is clear that Plaintiffs cannot rely upon a uniform policy at trial.

   While Plaintiffs all shared the common experience of being detained at AIPC while their cases

   proceeded through the immigration court system or they awaited deportation, their experiences, as

   they relate to this lawsuit were not defined by a pervasive fear of segregation. To the contrary, the

   sanction of segregation for the refusal to clean-up after meals was rarely used during the class

   period. In fact, most frequently, detainees who declined to clean faced no discipline at all. Further,



   2
    This Court also certified a second unjust enrichment class, but that class is not at issue in this
   motion.


                                                     1
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 8 of 62




   Plaintiffs cleaned for many different reasons, ranging from avoiding boredom to preferring to live

   in a clean living space. Moreover, their experiences varied vastly, changing based upon the GEO

   detention officers who they interacted with, the layout of the dorms where they lived, and even

   differing based upon their individual personalities. These individual issues would predominate at

   trial, with each Plaintiff subject to unique defenses and factual scenarios which would be

   determinative of liability. As a result, Plaintiffs TVPA claims are not well suited for classwide

   resolution and the class should be decertified.

   II.      RELEVANT FACTS AND PROCEDURAL HISTORY

            A.     Class Certification

            On May 6, 2016, Plaintiffs filed their Motion for Class Certification (“Certification

   Motion”). Dkt. No. 49. In their motion they sought to certify two classes: (1) the “Forced Labor”

   class, alleging that that GEO violated the TVPA, and (2) the “Voluntary Work Program Class,”

   which asserts a claim under the theory of unjust enrichment. This motion involves only the Forced

   Labor Class. In the Certification Motion, Plaintiffs alleged that Plaintiffs, and members of the

   purported class, performed “uncompensated janitorial labor under the threat of solitary

   confinement.” ECF 49, 3. As support, Plaintiffs cited to a Policy and Procedure Manual, titled

   “Sanitation Procedures.”3 ECF 50-2. The Sanitation Procedures include a section titled “Detainee

   Sanitation Responsibilities,” which Plaintiffs challenge in this lawsuit. Id. at 21. In relevant part

   the policy states:



   3
     Plaintiffs have renamed this document the “HUSP” but no formal GEO Policy is designated or
   titled “HUSP.” It appears that this phrase originates not from the sanitation procedures, but instead
   the ICE detainee handbook which contains a subsection called “Housing Unit Sanitation.” See
   ECF 260 at 7.


                                                     2
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 9 of 62




            Each detainee will be responsible for the cleanliness of his or her cell or living area
            including, walls, floors, sink, toilet, windows, and other property within the cell,
            room or living area. Beds will be made neatly and tightly. Nothing will be placed
            over windows, lights, vents, bars or grilles. Shoes will be neatly lined up under the
            edge of the bed. All personal property will be stored in the locker/container
            provided. Id.

            The Sanitation Procedures also contain a section titled “Inspection Program” which details

   the consequences for non-compliance, stating:

            The Housing Unit Officer will inspect all living areas daily and report any infraction
            of these regulations to the immediate supervisor. The officer will notify detainees
            of unsatisfactory conditions, in cases of continued noncompliance, staff will issue
            an incident report.” Id.

            The Sanitation Procedures provide for a single penalty for non-compliance: an officer can

   issue an incident report. While the general sanitation policies apply to all detainees and staff at

   AIPC, ECF 50-1 (Ceja Dep. 29:13-16), the Sanitation Procedures were not developed to assign

   tasks to any specific individuals, but rather to detail the process for cleaning and materials to be

   used. Ex. A (K. Martin Dep. 208:6-11); Ex. B (A. Martin 30(b)(6) Dep. 76:2-7).

            In addition to the Sanitation Procedures, Plaintiffs cited the AIPC Detainee Handbook

   (“AIPC Handbook”)4 as a policy and procedure that supported their bid for class certification and

   their allegations in their Complaint. ECF 49 at 6; ECF 1 at 3. Specifically, Plaintiffs allege that the

   policy in the AIPC handbook whereby six detainees are asked to help clean up after each meal in

   the dorms (“meal clean-up”) is a violation of the TVPA because of the possible sanctions available

   for noncompliance with the facility's rules. ECF 1, 3 ¶ 5. The specific policy which Plaintiffs

   challenge, however, clearly states that the sanction for non-compliance is that “the televisions will


   4
    The handbook version referenced by Plaintiffs in support of their claim has been filed with this
   Court at ECF 261-17. This version is from 2013. Plaintiffs have not pointed to other versions as a
   basis for their claims.


                                                      3
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 10 of 62




   be turned off[.]” ECF 50-3, 19. Thus, to craft a TVPA claim, Plaintiffs also rely upon a different

   portion of the AIPC Handbook—the ICE-mandated disciplinary severity scale—which is copied

   verbatim from ICE’s Performance-Based National Detention Standards (“PBNDS”). ECF 50-3,

   25. ICE requires GEO to inform all detainees of ICE’s disciplinary severity scale which delineates

   the sanctions for each prohibited act. ECF 50-3, 25. For example, under the “Greatest” offense

   category, the offense of “killing” is listed. Id. The permissible sanctions for killing are listed

   thereafter, including the initiation of criminal proceedings, disciplinary segregation for up to 60

   days, or disciplinary transfer. Id. As is relevant here, the “High Moderate” offense category lists

   the offense of “[r]efusal to clean assigned living area.” Id at 26. The thirteen enumerated sanctions

   for the refusal to clean, include a warning, reprimand, loss of job, disciplinary segregation of up

   to 72 hours and the initiation of criminal proceedings. Id. Nine lesser sanctions are possible, where

   the offense is not the willful refusal to clean, as provided in the “Low Moderate Offense” section.

   Id. at 27. Specifically, a detainee who is “unsanitary or untidy” who fails to keep his or her living

   area clean in accordance with posted standards may be sanctioned with a reprimand, warning,

   monetary restitution, loss of privileges, change of housing, or loss of job. Id.

            Plaintiffs argued that class certification of the TVPA claim was appropriate because the

   fact that the AIPC Handbook, containing the policies discussed above, was provided to every

   detainee was sufficient to satisfy the commonality prong of Fed. R. Civ. P. 23(a). ECF 49, 11.

   Plaintiffs made clear that their case was suitable for classwide resolution because it was based

   upon a written policy—not the individual actions of different GEO employees or unique

   experiences of various detainees. ECF 49 at 11-12.

            This case is about a written Forced Labor Policy set out clearly for the employees
            responsible for enforcing it and the detainees responsible for abiding by it. That


                                                     4
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 11 of 62




            policy provides that class members must perform housing unit sanitation work or
            be subject to an administrative legal process that could result in up to 72 hours in
            solitary confinement.

   Id. (emphasis added).

            Plaintiffs argued that under Fed. R. Civ. P 23(b)(3), the predominance factor for a class

   action could be met for the same reasons. Plaintiffs claimed that the element of scienter could be

   shown on a classwide basis, more specifically, that GEO “knowingly” obtained labor through

   threats of serious harm. Id.at 18. Plaintiffs explained that they would be able to establish on a

   classwide basis that GEO “knowingly” obtained Plaintiff’s labor through the threat of segregation

   as expressed in the handbook—not the actions of individual GEO employees. Id.

            Based upon Plaintiffs’ representations about their claims and the availability of classwide

   proof, this Court granted Plaintiffs’ motion. ECF 57. In its Order, this Court explained that the

   “glue that holds the allegations” of the class together, was that Plaintiffs alleged a “specific,

   uniformly applicable sanitation policy.” Id. at 8. In certifying the class, this Court noted that based

   upon the evidence before it, the issue of whether GEO “employ[ed] a Sanitation Policy that

   constitutes improper means of coercion [under the TVPA]” could be decided on a classwide basis.

   Id. The Court explained that classwide treatment was proper because, at that stage of the

   proceedings, it appeared all class members were subject to a “uniform policy under uniform

   conditions.” Id. at 11.

            GEO appealed the decision to the Tenth Circuit. In affirming this Court’s certification

   order, the Tenth Circuit identified the following questions that, because they could be answered as

   to the whole class, satisfied the commonality element: “(1) whether the [AIPC Handbook]

   ‘constitutes improper means of coercion’ under § 1589, (2) whether GEO ‘knowingly obtain[s]




                                                     5
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 12 of 62




   detainees’ labor using [the AIPC Handbook]’, and (3) whether a civic duty exception exempts the

   Sanitation Policy from § 1589.” Menocal v. GEO Grp., Inc., 882 F.3d 905, 917 (10th Cir.), cert.

   denied, 139 S. Ct. 143, 202 L. Ed. 2d 34 (2018). But, the Tenth Circuit explicitly left open whether

   the meal clean-up procedures in the AIPC Handbook qualify as an unlawful means of coercion

   under the TVPA, and whether that question could be answered on a classwide basis. Id. at 19 n.7

   (“For purposes of deciding the class certification question, we do not address the merits of whether

   the Sanitation Policy qualifies as an unlawful means of coercion under § 1589.”). Following

   extensive discovery, it is clear that there was no uniform policy of imposing segregation for

   refusing to clean. Thus, the question of whether the AIPC Handbook constitutes unlawful means

   of coercion is not capable of resolution on a classwide basis. Nor is the question of whether GEO

   acted “knowingly” in its interactions with the named Plaintiffs. It is clear that Plaintiffs’ claims

   rest largely on individualized evidence that is not common to all members of the class, rendering

   the case inappropriate for classwide resolution.

            B.     New Evidence Since Class Certification.

            Following certification of the class, the Parties engaged in extensive discovery, including

   over 24 depositions, numerous rounds of written discovery, and extensive document production.

   The evidence that emerged during discovery makes clear that: (1) GEO did not have a uniform

   policy of imposing segregation or warnings of segregation as a sanction for the refusal to clean;

   (2) detainees’ motivations for cleaning varied significantly; and (3) detainees’ reactions to the

   possible sanctions for the refusal to clean varied significantly.

            Additionally, while Plaintiffs unequivocally stated at the certification stage that they would

   prove their case based upon uniformly applied written policies, Plaintiffs have since made clear




                                                      6
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 13 of 62




   that their claims rely largely on the individual actions of different GEO detention officers.

   Compare ECF 49 at 12 (“This case is about a written Forced Labor Policy set out clearly for the

   employees responsible for enforcing it and the detainees responsible for abiding by it.”) with ECF

   286 at 96 (“[Plaintiffs’] claims are also based on the threats of solitary confinement that they either

   received or observed being directed by GEO guards to detainees.”). Further complicating the

   classwide analysis, the merits of Plaintiffs’ claims turn on what type of cleaning each detainee was

   asked to do when warned that he or she could be placed in segregation—requiring an

   individualized inquiry for each instance described by the named Plaintiffs.5 This is particularly

   true where many of the cleaning tasks detailed in the Sanitation Procedures are completed by

   individuals who are compensated for their work under the VWP. Ex. B Amber Martin 30(b)(6)

   Dep. 19:8-11. Here, none of the named plaintiffs were ever placed in segregation for the failure to

   clean. In fact, only one of the nine named Plaintiffs was ever placed in segregation while at AIPC,

   but for fighting, not refusing to clean. Further, whether it was objectively reasonable for each

   named plaintiff to construe certain statements and policies as “threatening” turns on an

   individualized analysis of their unique circumstances. Accordingly, the issue of serious harm

   cannot be resolved on a classwide basis.




   5
     Under Plaintiffs’ theory, some forms of cleaning, such as the requirement that detainees clean
   the dorm floors, was permissible even under the possible sanction of segregation while other tasks,
   such as wiping down tables could not be the subject of a sanction of segregation.


                                                     7
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 14 of 62




                   (1)     Policies Identified by Plaintiffs.

            Through the discovery process, Plaintiffs have consistently6 referred to two documents that

   purportedly include “threats” that were communicated to the TVPA class: (1) the AIPC

   Handbook’s meal-clean up policies and (2) the detainee orientation video.7

            The detainee orientation video provides:

            You will be protected from personal abuse, corporal punishment, personal injury,
            disease, and damage to your property and harassment to the fullest extent possible.
            Each and every detainee must participate in the sanitation program. A list of
            detainee’s [sic] is developed each day and is posed for viewing. During a general
            clean-up all detainees must participate.

                                                   *****

            Disciplinary Process[.] Refer to your local supplement for more detailed
            information about the rules infractions that you must avoid and the established
            disciplinary actions that will be taken.

                                                   *****

            High Moderate- and a few examples are . . . Indecent exposure, stealing, refusing
            to obey a staff member, insolence to staff member, lying or providing false
            statement to staff, being in an unauthorized area, not standing for count, interfering
            with count, gambling, destroying altering or damaging property.

   See ECF 262-10 (emphasis in original).

   The orientation video merely incorporates portions of the AIPC Handbook by reference and does

   not add any additional information about discipline that differs from the AIPC handbook.




   6
     Upon learning that the Sanitation Procedures, submitted in support of class certification, do not
   include any sanction for failing to clean other than an incident report and that the Sanitation
   Procedures were not provided to detainees, Plaintiffs appear to no longer rely upon the written
   Sanitation Procedures document as one of the “threats” Plaintiffs received.
   7
     The detainee orientation video cited by Plaintiffs as support for their claims has been filed with
   this Court at ECF 262-10.


                                                       8
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 15 of 62




            The AIPC Handbook provides the following meal clean-up policy for detainees’ housing

   units:

            Each and every detainee must participate in the facility’s sanitation program. A list
            of detainees is developed each day by staff and is posted daily for viewing. During
            a general cleanup all detainees must participate. The assigned Housing Unit Officer
            will be responsible for assuring this general cleanup is done on a regular basis.

                                                    *****

            Day rooms are open spaces in the housing units that are utilized for watching
            television, playing board games, dominos or cards, as well as for socializing among
            detainees. Tables with chairs are provided for your use in the dayroom. All
            detainees are required to keep clean and sanitary all commonly accessible areas of
            the housing unit . . .

                                                    *****

            Detainees will take turns cleaning the area. If a detainee feels that everyone is not
            doing their fair share, the detainee should inform the housing unit officer of the
            problem. Action will be taken to resolve this problem. The day room area will be
            kept clean at all times. Should an officer notice that the area is not clean the officer
            will make available necessary cleaning supplies. If the detainees in the housing
            unit do not clean the area after being instructed to do so, the televisions will be
            turned off, and the detainees will not be permitted to participate in any
            activities/programs until the housing unit is cleaned. Continued refusal to clean
            will result in further disciplinary action.


   ECF 261-17, 20 (PL000047) (emphasis added).

   Several pages later, the detainee handbook outlines the ICE disciplinary procedures, explaining,

   “[t]o provide a safe and orderly living environment, facility authorities will impose disciplinary

   sanctions on any detainee whose behavior is not in compliance with facility rules and procedures.”

   ECF 261-17, 24. The handbook further explains that, as an initial matter, any sanctions will be

   resolved by the Unit Disciplinary Committee, or “UDC.” Id. In the context of failing to clean, the

   UDC has authority to impose only the following sanctions: loss of privileges, change of housing,

   remove from program and/or group activity, loss of job, impound and store detainee’s personal


                                                       9
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 16 of 62




   property, confiscate contraband, restrict to housing unit, reprimand the detainee, or provide a

   warning. Id. (stating that the UDC has authority to institute minor sanction E-M). Any other

   sanctions must be imposed by the Institutional Disciplinary Panel or “IDP.” Id. “Only the

   disciplinary panel can place a detainee in disciplinary segregation.” Id. The IDP conducts a hearing

   and does not include the “reporting officer.” Id.

            According to Plaintiffs, the above excerpts8 from the AIPC Handbook constitute a threat

   of harm which is serious enough to give rise to liability under the TVPA.

                   (2)     Named Plaintiffs’ Testimony.

            In addition to a better understanding of the written policies upon which Plaintiffs intend to

   rely, depositions of the named Plaintiffs have also shed light on their experience at AIPC. The

   deposition testimony makes clear that there was not a uniform experience at AIPC—rather each

   detainee’s experience varied from whether they felt threatened by the written policies to whether

   they got along well with GEO officers.

                                           Alejandro Menocal

            Mr. Menocal explained that every detainee had a different experience at AIPC because of

   their own unique personalities and cultural differences. Ex. C (Menocal Dep. 66:5-18). For, Mr.

   Menocal, his experience at AIPC was not defined by a fear of GEO detention officers, but instead,



   8
     Plaintiffs previously represented to this Court that “Plaintiffs plan to prove their claims through
   persuasive classwide evidence—not individual class member experiences[,]” ECF 144, 8, in order
   to prevent GEO from obtaining discovery from detainees other than the named Plaintiffs. Recently,
   however, Plaintiffs’ have indicated that they intend to rely upon each Plaintiff’s own unique or
   individualized experiences to prove their claims. To the extent this Court denies this motion, which
   it should not, Plaintiffs should be estopped from introducing individual experiences of class
   members who are not named Plaintiffs to avoid trial devolving into a number of smaller mini-trials
   and to avoid undue prejudice to GEO.


                                                     10
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 17 of 62




   Mr. Menocal appreciated and respected almost all of the officers and they showed him the same

   respect in return. Id. (Menocal Dep. 58:2-6; 60:11-61:13). Mr. Menocal did not view the officers

   as oppressive, “like police”; rather, he believed they were “cool” or “like babysitters.” Id 63:2-13.

   At worst, approximately five of the twenty officers Mr. Menocal remembers were “rude” or “had

   bad attitudes.” Id. 64:11-65:2. Importantly, despite believing that some of the Officers were rude,

   Menocal did not receive any direct threats from any GEO employees related to administrative or

   disciplinary segregation for the failure to clean. ECF 306-7 at 5 (Menocal’s Second Set of

   Discovery, Interrogatory No. 27). Instead, it was other detainees who told Mr. Menocal he faced

   the possibility of segregation if he did not clean up after meals. Menocal Dep. 96:18-20; 99:20-

   100:1. Nor was he ever disciplined—in any way—for declining to clean up his living area. Ex. C

   (Menocal Dep. 100:16-19). While he was never threatened with segregation for the failure to clean,

   he nevertheless participated in the sanitation procedures approximately one day a week for three

   months. ECF 306-7 at 6 (Menocal’s Second Set of Discovery Interrogatory No. 29).

            Mr. Menocal was not motivated to clean because of facility rules. Instead, Mr. Menocal

   preferred to clean up after himself while at AIPC because he preferred to “live and hang out in a

   clean environment.” Ex. C (Menocal Dep. 81:6-10). Indeed, Mr. Menocal asked for permission to

   clean the recreation area without an expectation of remuneration simply because he spent a lot of

   time there and wanted to “hang out in a clean environment.” Id. (Menocal Dep. 86:22-87:5). And,

   separate and apart from the meal clean-up, Mr. Menocal spent between an hour and an hour and a

   half each day cleaning up his cell. Id. (Menocal Dep. 115:11-15). On occasion, he would make his

   cellmates beds “just so the place would look neat.” Id. (Menocal Dep. 116:17-18).




                                                    11
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 18 of 62




                                            Hugo Hernandez

            Much like Mr. Menocal, Mr. Hernandez’s detention was not defined by pervasive threats

   of segregation. Rather, Mr. Hernandez would spend half of his day with his friends sitting around

   a table eating snacks and watching TV and the other half in the library and eating meals. Ex. D

   (Hernandez Dep. 26:22-27:6; 31:1-14). Mr. Hernandez did not have expectations that others would

   clean up after him, but instead believed that it was his personal responsibility to clean up after

   himself. Id. (Hernandez Dep. 29:20-22; 50:4-23; 64:1-3). Indeed, Mr. Hernandez liked to keep his

   area clean. Id. (Hernandez Dep. 49:24-50:1). Mr. Hernandez testified that he did not, and does not,

   consider the meal cleanup detailed in the handbook to be threatening. Id. (Hernandez Dep. 58:12-

   24). Consistent with the policy expressed in the handbook, the television would occasionally be

   turned off if a detainee refused to clean his or her living area. Id. (Hernandez Dep. 59:19-60:22).

   And, even the officer who Mr. Hernandez perceived as doling out the harshest punishments would

   only take away TV privileges for the failure to clean, consistent with the handbook. Id. (Hernandez

   Dep. 77:8-16). To avoid the loss of TV time, detainees would often volunteer to help clean up the

   living area, even if not asked or assigned by GEO officers. Id. (Hernandez Dep. 78:2-9).

            Mr. Hernandez’s perception of the sanctions for failing to clean did not rest on a uniform

   policy in the handbook,9 but rather a few anecdotal incidents with GEO officers and his prior

   experiences. Id. (Hernandez Dep. 111:1-15) (explaining that his understanding that segregation

   was a possible sanction stemmed from other facilities where he had been housed). It was Mr.

   Hernandez’s experience that he was treated differently by each officer at GEO. Id. (Hernandez



   9
    Mr. Hernandez had never before seen the Sanitation Procedures—the other document underlying
   Plaintiffs’ class certification motion. Ex. D (Hernandez Dep. 65:2-3).


                                                   12
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 19 of 62




   Dep. 38:15-20; 39:5-20; 176:20-22) (differentiating between male and female officers). While

   Plaintiff Hernandez was detained for nearly a year, he recalls only two times where he or another

   detainee was threatened with segregation for the failure to clean. ECF 306-7 at 43 (Hernandez’s

   Second Set of Discovery, Interrogatory No. 27); Ex. D Hernandez Dep. 75, 78. Both instances

   involved the same GEO officer. Ex. D (Hernandez Dep. 80:4-5). On one occasion, his entire

   pod/housing unit refused to clean and they were not sent to segregation. Id. (Hernandez Dep.

   131:15-23). On the other occasion, the same Officer—Officer Sanchez—allegedly told a detainee

   (not Mr. Hernandez) that he would go to segregation if he did not clean—but ultimately did not

   send anyone to segregation. Id. (Hernandez Dep. 75-77). But, his interactions with Officer Sanchez

   were significantly different from those with three other officers, who Mr. Hernandez remembered

   (Officers Thornton, Moreno, and Blacknick), who never raised the issue of segregation in

   connection with a detainee declining to clean. Id. (Hernandez Dep. 38:15-17, 39:5-20. 117:10-22).

            Hernandez was not coerced into cleaning because of the fear of segregation. Rather, for the

   first two months of his time at AIPC, he was not told that he could be sent to segregation for

   refusing to clean, but chose to clean anyway. Id. (Hernandez Dep. 175:22-176:6). Later, after

   Hernandez was allegedly directly confronted with the possibility of segregation for failing to clean,

   Hernandez did just that—he refused to clean. Id. (Hernandez Dep. 96:20-97:9). When he refused,

   he was not placed in segregation. Id. Indeed, the only punishment he ever faced for failing to clean

   was that he lost privileges to the TV for the short period of time while the area was cleaned. Id.

   (Hernandez Dep. 181:1-7). By his own description, his day-to-day interactions were not permeated

   in any way with a sense of fear. Instead, on a day where he was not asked to clean, the only

   difference was that he could sleep later into the morning. Id. (Hernandez Dep. 109:10-13). In fact,



                                                    13
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 20 of 62




   Hernandez also remembered other detainees who would help with the daily cleaning just to help

   speed the process along. Id. (Hernandez Dep 135:25-136:3).

            Furthermore, Hernandez felt as though he had a relationship with Officer Blacknick where

   he could have raised concerns he had about the facility. Id. (Hernandez Dep. 37:22-38-3). But he

   never did so. Id. Hernandez also knew he could file a written grievance (called a “kite”) and have

   his grievance reviewed by GEO and ICE. Id. (Hernandez Dep. 97:15-22). Yet he never filed a kite

   complaining about his cleaning tasks. Id. (Hernandez Dep. 98:9-15). Further, Hernandez was well

   aware of how to receive medical care at the facility if he needed it. Id. (Hernandez Dep. 98:5-7).

   Yet he never sought mental health treatment because he did not believe he needed it. Id. 8-12.

            Mr. Hernandez was only aware of other detainees being placed in disciplinary segregation

   for fighting, a consequence which is not at issue in this case, but which also shaped his perspective

   of whether segregation was a likely consequence. Id. Had Mr. Hernandez felt that he had concerns

   about his treatment in the dorm, he felt as though he could have confided in Officer Blacknick

   about his concerns—but never did so. Id. Hernandez Dep. 37:22-38:3.

                                           Olga Alexaklina10

            Olga Alexaklina was never threatened by GEO employees with disciplinary or

   administrative segregation for failing to clean. ECF 306-7 at 101 (Alexaklina Second Set of

   Discovery, Interrogatory No. 27). Nor was she informed by GEO that segregation was a possible




   10
     Despite the already limited scope of discovery into Plaintiffs’ experiences, GEO has been denied
   the opportunity to depose Ms. Alexaklina because of restrictions that Plaintiffs allege are present
   in Russia—preventing her deposition. Nevertheless, Ms. Alexaklina has apparently been able to
   freely provide unsworn testimony in support of her claims to Plaintiffs’ counsel and their experts.


                                                    14
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 21 of 62




   sanction for failing to clean.11 Id. Rather, she recalls only that another detainee told her that

   disciplinary or administrative segregation was a possible punishment for the failure to clean. Id.

   Instead, she claims her fear of segregation derived from an experience where she allegedly

   witnessed an individual in her dorm who became depressed after returning from segregation.12

                                            Demetrio Valerga

            Despite the classwide allegations that the threat of segregation was so frequent as to be a

   constant source of coercion for all detainees, Plaintiff Valerga recalls only a single time that a GEO

   officer (whose identity he cannot recall) told him that segregation was a punishment for failing to

   clean. ECF 306-7 at 139 (Valerga’s Second Set of Discovery, Interrogatory No. 27, Pg. 4). At his

   deposition, he described an instance when he refused to clean. One morning, he slept in and did

   not feel like cleaning and told the Officer he would not clean. Ex. E (Valerga Dep. 137:24-138:1).

   The officer told Plaintiff Valerga that if he did not clean, he would be sent to “the hole” and Valerga

   responded, “go ahead.” Id. (Valerga Dep. 136:16-137:19). Thereafter, Mr. Valerga (who lived with

   three of the named Plaintiffs) refused to clean but was not taken to segregation. Id. Thus, on the



   11
      Ms. Alexaklina’s discovery responses are vague. She claims that she was not told by GEO that
   she could be placed in segregation for failing to clean, presumably referring to an individual, not
   a policy. She does, however, in a later-served response allege that she reviewed the AIPC
   Handbook and learned that she could be subjected to discipline, including segregation, for refusing
   to clean. ECF 306-7 at 153 (Alexaklina’s Supplemental Responses to GEO’s Sixth Set of
   Interrogatories No. 39,). Further, she alleges that the mere mention in the orientation video that
   she could have been subject to discipline for failing to clean, without reference to segregation, also
   constituted a threat. Id. Nevertheless, she participated in the sanitation procedures for over two
   months.
   12
      GEO has been unable to test the veracity of this statement, as according to Ms. Alexaklina’s
   counsel, she cannot be deposed where currently resides, but remains able to provide unsworn
   testimony to her counsel and retained experts. GEO disputes Ms. Alexaklina’s account because
   during her stay, there was no Special Management Unit within the facility where female detainees
   could be held in segregation. Ex. F (Ceja 30(b)(6) Dep.).


                                                     15
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 22 of 62




   only occasion that he was allegedly threatened, he pointedly did not clean his living area or

   otherwise provide his labor in return.13 And, he continued to refuse to clean on numerous occasions

   following the threat—nonplussed by the possible consequences. Id. Further, Mr. Valerga admitted

   he did not know anyone who was sent to segregation for failing to clean, and he himself was not

   sent for failing to clean. Id. (Valerga Dep. 141:24-142:2, 140:12-13). As a result, he never cleaned

   because of the possibility of segregation. Id. (Valerga Dep. 140:2-7, 159:2-3).

                                            Lourdes Argueta14

            Plaintiff Lourdes Argueta claims she was told by an unnamed GEO individual that

   detainees could be placed in segregation for refusing to clean. ECF 306-7 at 62 (Lourdes Argueta

   Second Set of Discovery, Interrogatory No. 27). But she did not recall the warnings being

   pervasive, rather she only recalls “several occasions” when detainees were warned of that

   consequence. Id. In addition, she alleges that she was threatened by GEO in contravention of the

   TVPA when GEO provided her with the AIPC Handbook which stated that she could be subjected

   to discipline, including segregation, for refusing to clean. ECF 306-1 at 71 (Lourdes’ Supplemental

   Responses to GEO’s Sixth Set of Interrogatories No. 39). Further, she alleges that the mere

   mention in the orientation video that she could have been subject to discipline for failing to follow

   the rules at the facility, without reference to segregation, also constituted a threat. Id.




   13
      Plaintiff Valerga alleges that ICE threatened him subsequently, but this is not relevant for
   purposes of establishing GEO’s scienter as ICE’s actions cannot be imputed to GEO. Ex. E
   (Valerga Dep. 138:9-21).
   14
      GEO has not had the opportunity to depose Ms. Argueta as she is not located within the United
   States and has not been made available for a deposition.


                                                      16
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 23 of 62




                                          Jesus Yepez Gaytan

            Plaintiff Jesus Yepez Gaytan recalls being “told on at least one occasion” that he could be

   sent to segregation for failing to clean. ECF 306-7 at 82 (Yepez Gaytan Second Set of Discovery,

   Interrogatory No. 27). He cannot recall whether the individual who told him about the potential

   sanction of segregation was an ICE employee or GEO employee as he did not know the difference

   between the two. Id. at 5. Mr. Gaytan also claims that he reviewed the AIPC Handbook and learned

   that he could be subjected to discipline, including segregation, for refusing to clean. ECF 306-1 at

   88 (Gaytan’s Supplemental Responses to GEO’s Sixth Set of Interrogatories No. 39). Further, he

   alleges that the mere mention in the orientation video that he could have been subject to discipline

   for failing to clean, without reference to segregation, also constituted a threat. Id. Mr. Gaytan was

   never disciplined in any form while at the AIPC. Ex. G (Gaytan Dep. 123:21-23).

            Mr. Gaytan’s own testimony made clear that he cleaned in order to obtain certain benefits.

   For example, Mr. Gaytan volunteered to clean the dorms as part of the VWP in order to get a small

   stipend. Ex. G (Gaytan Dep. 90:17-22). Additionally, he received access to X-Box gaming

   systems, movies, and ice cream as an incentive to keep his dorm clean. Ex. G (Gaytan Dep. 124:3-

   16).

                                          Dagoberto Vizguerra

            Plaintiff Dagoberto Vizguerra was never placed in segregation, let alone for failing to

   clean. Ex. H (Vizguerra Dep. 42:5-7). While he was never sanctioned, Plaintiff Dagoberto

   Vizguerra recalls being warned that if he did not clean, he could be placed in segregation. ECF

   306-7 at 120 (Dagoberto Vizguerra’s Second Set of Discovery, Interrogatory No. 27). He does not

   recall specifically when he was warned of the possible consequences, including whether the




                                                    17
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 24 of 62




   warning was expressed prior to his participation in the meal clean-up or after he had already

   decided, for a different reason, to clean up after meals. ECF 306-7 at 120 (Dagoberto Vizguerra’s

   Second Set of Discovery, Interrogatory No. 27). Despite these warnings, however, Mr. Vizguerra

   does not recall the televisions being turned off as a sanction for failing to clean. Ex. H (Vizguerra

   Dep. 94:1-5). Unlike Ms. Argueta, Mr. Vizguerra does not recall receiving the AIPC Handbook,

   let alone being threatened by it. Ex. H (Vizguerra Dep. 90:24-91:4). Nor does he remember the

   detainee orientation video, let alone whether it was threatening. Ex. H (Vizguerra Dep. 92:1-5).

                                       Grisel Xahuentitla Flores

            Ms. Xahuentitla Flores alleges that she reviewed the Detainee Handbook and learned that

   she could be subjected to discipline, including segregation, for refusing to clean. ECF 306-1 at 37

   (Xahuentitla’s Supplemental Responses to GEO’s Sixth Set of Interrogatories No. 39). She also

   claimed that the mere mention in the orientation video that she could have been subject to

   discipline for failing to clean, without reference to segregation, also constituted a threat. Id.

   Nevertheless, she was never disciplined while at AIPC. Ex. I (Xahuentitla Dep 70:11-17).15

   Plaintiff Xahuentitla Flores’s discovery responses indicated that she recalled a single time where

   she was told by a GEO officer that segregation was a potential consequence for the failure to clean.

   ECF 306-7 at 24 (Xahuentitla Flores’s Second Set of Discovery, Interrogatory No. 27). Yet, when

   asked about the incident in her deposition, she instead described a circumstance where another

   detainee did not feel well and did not want to clean so she volunteered to clean in her place. Ex. I



   15
      And, Ms. Xahuentitla made clear that she is unaware what the terms “administrative
   segregation” and “disciplinary segregation” mean, Ex. I (Xahuentitla Dep. Tr. 71:5-13), indicating
   that insofar as her allegations are based upon threats, her allegations do not rely upon written
   policies referencing administrative or disciplinary segregation.


                                                    18
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 25 of 62




   (Xahuentitla Dep. 73:19-74:9). She did not describe volunteering to clean out of a compulsion to

   avoid segregation, or another punishment, but instead based upon a desire to help the other

   detainee. Id. Ms. Xahuentitla Flores claims that while nothing came of her offer to volunteer, the

   Officers threatened the other detainee who refused to clean with being sent to “the hole.” Id.

   Ultimately though, the other detainee was not sent to segregation, as Ms. Xahuentitla Flores also

   testified that she didn’t know anyone who had ever been sent to segregation. Ex. I (Xahuentitla

   Dep. 120:16-121:15).

                   (3)    Officers’ Testimony.

            In addition to the testimony of Plaintiffs, discovery has provided a window into a number

   of GEO officer’s experiences during the class period. As shown in the declarations and deposition

   excerpts submitted to this Court, GEO’s detention officers did not routinely enforce segregation

   for the failure to clean. ECF 306-12 . Nor did they tell detainees that if they did not clean, they

   would be sent to segregation. Id. Rather, a detainee being sent to segregation for refusing to clean

   was incredibly rare. ECF 306-12 . Consistent with the PBNDS, officers worked to resolve issues

   informally wherever possible. ECF 306-12 . Where more formal sanctions were necessary, officers

   imposed lesser sanctions as permitted by the disciplinary severity scale wherever possible. Id. The

   officers were not trained to tell detainees they could be sent to segregation, or utilize segregation

   as a response to the failure to clean absent additional disciplinary concerns. ECF 306-12.

   Importantly, none of the officers intended to scare or intimidate any individual into performing

   labor. Id. To that end, officers often recalled simply moving on to ask another detainee to assist

   with cleaning when another detainee refused. Id. And, all but one officer could not recall a single

   instance a detainee was sent to segregation for refusing to clean. Id. The single officer who did



                                                    19
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 26 of 62




   recall such an incident noted that segregation was imposed because the circumstances involved

   danger to other detainees and insolence towards officers. Id.

                                            Sergio Gallegos

            Officer Gallegos described the post-meal cleanup as a five- to ten-minute task that would

   be distributed amongst approximately eight detainees, two of whom are paid under the VWP. Ex.

   J (Gallegos Dep 130:23-131:7, 15-18). While some individuals were asked by the officers to

   participate on any given day, others volunteered to be placed on the list. Id. (Gallegos Dep. 136:3-

   7). If someone did not want to clean, Officer Gallegos would simply ask another detainee to clean.

   Id. (Gallegos Dep. 137:10-13; 162:11-163:1; 165:5-21). On occasion, the post-meal cleaning has

   been performed exclusively by the paid trustees or by Officer Gallegos himself. Id. (Gallegos Dep.

   139:2-3). Gallegos explained that “nothing bad happens to someone who refuses to clean,” and

   that, in fact, he has never written someone up for simply refusing to clean. Id. (Gallegos Dep.

   137:14-19). On rare occasions, he did write detainees up for creating unsafe conditions in the dorm

   in connection with cleaning including a single incident that involved a number of detainees

   creating an unsafe situation in the dorm. Id. (Gallegos Dep. 174:9-14; 188:8-19; 192:12-13).

            In Officer Gallegos’ experience, when a detainee violated a rule or regulation, his first

   response would be to talk to them about the violation and give them another chance to comply. Id.

   (Gallegos Dep. 121:21-25). If a detainee violated the rule a second time, he or she would be written

   up for the violation. Id. (Gallegos Dep. 122:2-4.) Typically, a detainee would not be written up

   unless the violation involved insolence, weapons, contraband, or fighting. Id. (Gallegos Dep.

   123:24). No one would ever be written up for a reason other than those listed in the detainee

   handbook and PBNDS. Id. (Gallegos Dep. 124:20). Consistent with the PBNDS directive to




                                                   20
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 27 of 62




   resolve disciplinary incidents informally, where possible, Officer Gallegos would first speak with

   detainees who violated a rule or regulation, rather than write them up. Id. (Gallegos Dep. 121:21-

   23; 158:19-159:16); PBNDS § 3.1. Detainees frequently requested, of their own volition, to clean

   their living areas—requesting that Officer Gallegos open the closet so they could get the materials

   necessary to clean. Id. (Gallegos Dep. 125:24-126:7).

            Officer Gallegos explained that during the Class Period,16 there was not one single person

   who acted as the disciplinary officer, but rather the role was filled by a number of individuals, all

   of whom were lieutenants Id. (Gallegos Dep. 52:22-53:9). He also explained that not all detainees

   had the same impression of segregation. More specifically, he described how some detainees

   requested to live in the segregation unit under a classification of “protective custody” because

   “some people don’t like to be with many other people or big crowds.” Id. (Gallegos Dep. 74:10-

   11).

                                             Joyce Quezada

            During the class period, Officer Quezada supervised the meal clean-up described in the

   AIPC Handbook. She described the post-meal clean-up as fully voluntary, stating that no one had

   to clean unless they wanted to. Ex. K (Quezada Dep. 64:10-19). She would ask six detainees to

   help clean up after meals along with the two paid trustees. Id. In addition, she helped complete the

   post-meal cleaning. Id. When detainees did not want to clean or work, she would “just talk to

   them” and tell them “Don’t worry about it, I can do it.” Id. (Quezada Dep. 78:20-79:1). When one

   detainee would not want to clean, another detainee would often volunteer to help clean up after



   16
     Officer Gallegos worked in the dorms from early 2012 through the end of the Class Period in
   2014. Ex. J (Gallegos Dep. 135:23-136:1).


                                                    21
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 28 of 62




   the meals. Id. 2-3. Ms. Quezada would not force any detainee to clean; if they didn’t want to do it,

   she would simply do it herself or ask a different detainee. Ex. K (Quezada Dep. 79:13-17; 144:2-

   9). Indeed, it was rare for a detainee to not want to participate in cleaning, but if they did, she could

   typically resolve any issue by simply talking to the detainee or stating that she would turn off the

   televisions. Ex. K (Quezada Dep. 143:6-144:1). In her over 19 years working at AIPC, Ms.

   Quezada never told a detainee that they would go to segregation if they did not clean and never

   sent a detainee to segregation for refusing to clean. ECF 306-12 at 12 (Quezada Declaration); Ex.

   K Quezada Dep. 149:1-3; 150:7-15. Nor did she witness any other officer ever tell a detainee he

   or she would go to segregation if they didn’t clean. ECF 306-12. Had such an incident occurred, it

   would have been rare, and certainly not the result of a pervasive policy at AIPC. ECF 306-12.

                                             Martha Vasquez

            Officer Vasquez has been employed at the AIPC since 2001. Ex. L (Vasquez Dep. 11:5-

   12). In that time, she has worked both in the housing units supervising detainees and as a

   classification officer assisting with administering the VWP. Ex. L (Vasquez Dep. 11:5-12, 74:15-

   25). During her time working in the housing units, Officer Vazquez supervised detainees cleaning

   up their living areas. Id. Each day, six detainees would be asked to help clean up after meals. Ex.

   L (Vasquez Dep. 75:12-17). The cleanup was not mandatory as detainees were permitted to opt-

   out. Ex. L (Vasquez Dep. 76:2-16). In her experience, most detainees wanted to clean their living

   areas and did not object to doing so. Ex. L (Vasquez Dep. 103:1-10). She recalls a single time

   when a detainee did not want to clean because he was not feeling well, the detainee was not

   sanctioned or written up, but instead Officer Vasquez simply asked another detainee if he wanted

   to help. Ex. L (Vasquez Dep. 77:1-23). In fact, in her over 19 year tenure at the facility, working




                                                      22
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 29 of 62




   inside and outside of the housing units, Officer Vasquez never witnessed a GEO officer send a

   detainee to segregation because he or she refused to clean or tell a detainee they would go to

   segregation if they did not clean. And, it was her understanding that not all detainees were hesitant

   to go to segregation. Indeed, in her experience in the segregation unit, she recalled that a number

   of detainees requested to be placed in segregation rather than living in the housing units. Ex. L

   (Vasquez Dep. 100:2-14).

                                               Luis Pagan

            Officer Pagan has worked for GEO as a detention officer since 2006. Ex. M (Pagan Dep.

   15:1-13; 26:2-14). In his position, he is responsible for the safety and security of detainees. Id.

   During his deposition, he was asked about his experience initiating disciplinary reports for

   detainees. Ex. M Pagan Dep. 75:2-7. He explained that he “hardly ever” has the need to write up

   a detainee. Id. at 75:10-20. Even where he writes up a detainee, he does not determine what

   sanction is appropriate, as that determination would be made by the disciplinary officer. Id. 78:23-

   25-99:1-5. During the meal cleanup, there are typically two dorm trustees who are paid to help

   with the cleaning. Id. 108:4-12. Mr. Pagan explained that while the AIPC Handbook stated that

   every detainee must help with meal-cleanup, that in reality “that is not really enforced.” Id. 109-

   110. Mr. Pagan has never written up a detainee for refusing to clean. Id. 125:19-23. While up to

   72 hours of segregation is permitted by the detainee handbook, officers did not have a common

   practice of implementing that sanction, instead they would try to have a conversation with non-

   complaint detainees about the benefits of keeping the living area clean. Id. 134:18-135:13. In those

   conversations, Mr. Pagan never threatened to place a detainee in segregation if he or she did not

   clean. Id. 173:4-7.




                                                    23
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 30 of 62




                                               Kevin Martin

            At his deposition, Kevin Martin (a former AIPC employee who worked at AIPC for over

   18 years) testified he was not aware of any detainee ever being sent to segregation (administrative

   or disciplinary) for refusing to clean his or her living area. Ex. A (K. Martin Dep. 120:1-5; 282:2-

   9). Nor did he recall a single time a detainee was threatened with segregation for failing to clean

   his or her living area. Id. (Kevin Martin Dep. 283:3-11). More broadly, Mr. Martin explained at

   this deposition that:

            In over 18 years, I don’t ever recall an issue, not a single time, whether it was when
            I was an officer, a lieutenant or compliance or sitting in disciplinary of ever hearing
            issues of detainees cleaning up after -- after meal service or of them having an issue
            or being forced to clean up.·I don’t ever recall that as an issue.

   Id. (Kevin Martin Dep. 200:1-7).

            In short, the evidence from GEO’s current and former employees makes clear that there

   was not a pervasive culture or practice of placing detainees in segregation for refusing to clean

   their living area, nor was there a ubiquitous threat of the same.

                   (4)     Absent Class Members.

            Plaintiffs previously represented to this Court that they would not rely upon the individual

   experiences of detainees to prove their case thereby successfully limiting GEO’s discovery to only

   that of named Plaintiffs. ECF 144, 8 (“Here, Plaintiffs have not listed any absent class members

   as potential witnesses to support their claims . . . Roberts and other cases like it are distinguishable

   from this case because Plaintiffs plan to prove their claims through persuasive classwide

   evidence—not individual class member experiences.” (emphasis added)). Nevertheless,

   Plaintiffs are now relying upon a few random disciplinary incidents obtained in discovery that are




                                                      24
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 31 of 62




   unrelated to the named Plaintiffs’ experiences. GEO presumes Plaintiffs have abruptly changed

   course because not a single named Plaintiff was sent to segregation for declining to clean.

            First, there is absent class member Alejandro Hernandez-Torres. Unlike the majority of

   detainees in AIPC during the class period, Mr. Hernandez-Torres had an unusually long stay,

   spanning over two years.17 Also unlike the majority of the named Plaintiffs, Mr. Hernandez-Torres

   was sent to segregation for fighting, which shaped his experience at AIPC. Ex. N. In fact, Mr.

   Hernandez-Torres struggled in his transition from a state jail (where he had been incarcerated for

   two years) to GEO's facility because he preferred to live where there were more rules and fewer

   freedoms. Ex. O (Torres Dep. 55:12-16). Indeed, Mr. Hernandez-Torres explained that at GEO

   there was “no discipline, everybody comes in there and does whatever they want.” Ex. O (Torres

   Dep. 55:12-16). With that preference, it is no surprise that Mr. Hernandez-Torres did not find the

   AIPC Handbook to be threatening in any way. Id. (Torres Dep. 61:8-13). And while Mr.

   Hernandez-Torres did not get along well with every GEO officer, there were some he found to be

   “very nice.” Id. (Torres Dep. 97:12-13).

            Second, in support of their motion for summary judgment, Plaintiffs introduced evidence

   of a large group of individuals who caused a disturbance in the dorms during the meal-clean-up

   and were written up for sanctions. ECF 262-12. Ms. Ceja, at her 30(b)(6) deposition explained that

   officer John Good, the dorm officer at the time, recalls the incident. Ex. F (Ceja Deposition 19:19-

   21-7). He was supervising meal clean-up cell that held six male detainees started creating a

   disturbance that appeared to be about to escalate into a riot. Id. Officer Good recalls that other



   17
     GEO has no control over the speed with which the immigration courts operate and dispense of
   individual case.


                                                   25
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 32 of 62




   detainees became fearful and retreated to their cells. Ex. P (Ceja Declaration). Officer Good called

   for backup and the five detainees causing the disturbance were removed from the dorm to dispel

   the disturbance. Id. While the participating detainees were written-up for segregation, ultimately

   only one was placed in segregation. Id. The remainder of the detainees received only a warning.

   Id.

            Third, during the deposition of Ms. Vazquez, Plaintiffs introduced a disciplinary report for

   absent class member Vanks who was written up for a number of concerns, including refusing to

   clean his assigned living area and disrupting the orderly operation of the facility. Ex. Q. Mr. Vanks

   refused to clean up his cell and made derogatory remarks about the Mexican detainees in his

   housing unit. Id. Because of the diversity inside AIPC, derogatory and racist remarks are not

   tolerated. Record evidence shows Mr. Vanks was not sent to segregation for refusing to clean. Id.

   Instead, Mr. Vanks’ incident was investigated by the disciplinary panel, he was found to have

   committed the violations, and the disciplinary panel imposed the sanctions of a warning and a

   change of housing unit for the incident. Ex. R .

                   (5)     Expert Testimony.

            In addition to factual discovery, both parties have retained experts to opine upon the

   psychological impact of brief segregation on detainees. GEO’s expert, Dr. Jeffery Kropf, has made

   unequivocally clear that “[p]erceptions of threat are mediated by multiple factors. Such factors

   include personal experience, culture, and context. Perceptions of threat are subjective and therefore

   most reasonably assessed individually.” Ex. S .

            Likewise, Dr. Stuart Grassian, Plaintiffs’ expert, has expressed in this case, through

   published materials attached to his report, that “[t]here are substantial differences in the effects of



                                                      26
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 33 of 62




   solitary confinement upon different individuals.” Ex. T; Ex. U (Grassian Dep. 214-215) (making

   clear that different individuals react differently to segregation). For example, while some people

   may be able to alleviate the concerns and potential harms with television, others would not. Id.

   (Grassian Dep. 138:10-20). Indeed, “individuals are more or less susceptible to varying degrees of

   restriction of environmental and social stimulation.” Id.( Grassian Dep. 166:17-20).

             This is consistent with Dr. Grassian’s prior analyses. See Am J Psychiatry 140:11,

   November 1983. (“[S]olitary confinement cannot be viewed as a single entity. The effects of

   solitary confinement situations vary substantially . . .”); Ex. V. (“There are substantial differences

   in the effects of solitary confinement upon different individuals.”). Dr. Grassian is unable to

   provide any diagnosis or other professional opinion without first conducting an interview and/or

   reviewing an individual’s medical records. Ex. U (Grassian Dep. 79-80). Dr. Grassian conceded

   he does not “make predictions based on the conditions of confinement,” but rather only evaluates

   “what actually happens,” indicating that he could not make classwide predictions but rather would

   need to individually analyze each detainee’s resulting medical conditions (if any). Id. (Grassian

   Dep. 205:18-22). Even so, Dr. Grassian’s standard practice “is so variable” that he is unable to

   even describe a generic process for assessing a group of individuals because the actual evaluation

   process and procedures would differ based upon the “particular person.” Id. (Grassian Dep. 75:13-

   76:22).

             While both experts agree upon the individualized nature of psychological analysis, they

   fervently disagree about whether the conditions of confinement at issue here could cause




                                                    27
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 34 of 62




   psychological harm.18 And, Plaintiffs have offered no evidence that all individuals, regardless of

   their background, would read the AIPC Handbook and interpret it as a threat, rather than a warning

   of legitimate consequences.19 To the contrary, a number of the named Plaintiffs have made

   unequivocally clear that they did not find the handbook to be threatening. ECF 306-7 at 2,

   (Menocal’s Second Set of Discovery Responses); Ex. D (Hernandez Dep. 58:12-24). Instead, their

   experiences varied significantly. See supra Plaintiffs' Discovery Summaries.

            Indeed, even if the named Plaintiffs experiences had not varied, they would not represent

   a uniform experience that can be extrapolated to a larger class. GEO’s statistical expert, Dr.

   Anthony Hayter, has provided an opinion about permissible statistical methods for extrapolating

   data from a subset of a specific population to a larger population. Ex. W . Prior to extrapolating

   the data from a small subset of individuals (such as the named Plaintiffs) to the entire class, the

   underlying data must first be obtained in a scientifically valid manner. Id. To ensure the data is

   scientifically valid, among other considerations, the data must be collected in a manner that avoids

   improper selection bias and non-response bias. Id. Consistent with Dr. Hayter’s analysis regarding

   statistically valid extrapolations, Dr. Grassian’s publications make clear that data must be validly

   collected prior to drawing conclusions from the same. In Dr. Grassian’s opinion, in assessing the

   impacts of conditions of confinement on a population, it is critical to have a “fairly large number

   of individuals” representing the group and thereafter to have each individual analyzed in a clinical


   18
      The Court need not resolve any Daubert issues at this juncture because even taking both experts
   opinions as true—the issues are not well suited for classwide resolution. That said, it can consider
   as persuasive the fact that both experts agree that the case presents a myriad of individualized
   issues that cannot be resolved on a representative basis.
   19
      “[W]arnings of legitimate but adverse consequences or credible threats of deportation, standing
   alone, are not sufficient to violate the forced labor statute.” United States v. Calimlim, 538 F.3d
   706, 714 (7th Cir. 2008).


                                                   28
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 35 of 62




   setting by a physician. Ex. X. Here, the Plaintiffs do not meet the criteria for a statistically valid

   sample that can be extrapolated to the entire class. Therefore, even assuming the named Plaintiffs

   had a uniform experience, the experiences of the individual Plaintiffs cannot be extrapolated either.

            Consistent with these generally accepted standards, Dr. Grassian’s report does not attempt

   to draw scientifically valid extrapolations from the individuals he interviewed to the larger class.

   Ex. U (Grassian Dep. 237:20-238:11; 241:1-9). Indeed, he did not even attempt to identify whether

   the individuals he interviewed were representative of the larger class. Id. Rather, he merely

   summarizes the experiences of those he interviewed. Id. Dr. Grassian concedes that after

   interviewing a small number of detainees there is no question that “the experiences that [the

   detainees] had were actually somewhat variable. They weren’t all the same . . . I am perfectly

   aware that things were not uniform.” Ex. U (Grassian Dep. 239:14-25).

   III.     Analysis.

            “The Court has discretion under Rule 23(c)(1)(C) to amend an order that previously granted

   class certification.” Blair v. Transam Trucking, Inc., 309 F. Supp. 3d 977, 1013-14 (D. Kan. 2018)

   (citing DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188, 1201 (10th Cir. 2010)). A class may be

   decertified “where new facts have been developed to justify such a redetermination, as where

   issues the court has identified as substantial later appear insufficient to justify the class procedure.”

   Id., *11-12 (citing 6A Federal Procedure § 12:296 (Lawyer’s ed. 2008)) (footnotes omitted)

   (emphasis added). Where, as here, a class was certified pursuant to Rule 23(b)(3), decertification

   may be warranted if predominance is destroyed. See, e.g., Blair, 309 F. Supp. 3d at 1014 (“The

   predominance question asks whether common issues are more prevalent or important than

   individual issues. ‘[P]redominance may be destroyed if individualized issues will overwhelm those



                                                      29
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 36 of 62




   questions common to the class.’” (quoting Roderick Revocable Living Trust v. XTO Energy, Inc.,

   725 F.3d 1213, 1220 (10th Cir. 2013) (alteration original). “Rule 23(b)(3)’s predominance

   criterion is even more demanding than Rule 23(a).” Comcast Corp. v. Behrend, 569 U.S. 27, 34

   (2013).

             In considering the predominance issue, “the court must identify the substantive issues that

   will control the outcome, assessing which issues will predominate, and then determine whether

   the issues are common to the class—a process that ultimately prevents the class from degenerating

   into a series of individual trials.” David v. Signal Int’l, LLC, No. CIV.A. 08-1220, 2012 WL

   10759668, at *15 (E.D. La. Jan. 4, 2012). “The court must go beyond the pleadings to understand

   the claims, defenses, relevant facts, and applicable substantive law in order to make a meaningful

   determination of the certification issues.” Id. “[A] common question is one where ‘the same

   evidence will suffice for each member to make a prima facie showing [or] the issue is susceptible

   to generalized, classwide proof.’” Torres v. Mercer Canyons Inc., 835 F.3d 1125, 1134 (9th Cir.

   2016) (quoting Tyson Foods v. Bouaphakeo, ––– U.S. ––––, 136 S.Ct. 1036, 1045 (2016)). Thus,

   the analysis of whether a common question of law or fact predominates “begins . . . with the

   elements of the underlying cause of action.” Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S.

   804, 809, 131 S.Ct. 2179, 180 L.Ed.2d 24 (2011).

             Decertification is appropriate where Plaintiffs claims rest upon individual experiences—

   not a classwide policy. Bayles v. American Medical Response, 950 F. Supp. 1053, 1061 (D. Colo.

   Dec. 31, 1996) (decertifying class where “Plaintiffs vary dramatically in their accounts of whether

   defendant followed the stated policy, and the evidence appears to reflect that only certain

   management personnel of defendant may have strayed from that policy. Accordingly, each



                                                     30
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 37 of 62




   plaintiff’s proof of violation will be individualized because it depends upon how or whether

   defendant’s policy was implemented by individual managers with regard to individual plaintiffs,

   not what the policy was.”); see also Chieftain Royalty Co. v. XTO Energy, Inc., 528 Fed. Appx.

   938, 943-44 (10th Cir. 2013) (reversing class certification where individualized questions were

   likely to arise). Likewise, here, decertification is appropriate because individualized questions will

   predominate.

            A.     Forced Labor Under The Trafficking Victims Protection Act.

            In order to understand why Plaintiffs’ claims cannot be resolved on a classwide basis, it is

   important to review the elements that must be pled and proven under the TVPA.20 As is relevant

   here, for Plaintiffs to prevail on their claim they must establish that:

            (1)    [GEO] knowingly obtained Plaintiffs’ labor by means of:
                   (a)   force, physical restraint, or threats of force or physical restraint;
                   (b)   serious harm or threats of serious harm;
                   (c)   abuse of the law or threats of abuse of the law or legal process;
                   (d)   any scheme, plan, or pattern intended to cause the person to believe that, if
                         the person did not perform such labor or services, that person or other
                         person would suffer serious harm or physical restraint.

   18 U.S.C. § 1589(a) (emphasis added). The statute defines “serious harm” as:

            [A]ny harm, whether physical or nonphysical, including psychological, financial,
            or reputational harm, that is sufficiently serious, under all the surrounding
            circumstances, to compel a reasonable person of the same background and in the



   20
      As the Honorable Magistrate Judge Wang recently observed, “[t]here is limited case law from
   the Tenth Circuit discussing the types of acts and conduct that qualify as means of serious harm or
   abuse of law or legal process for purposes of TVPRA liability. Therefore, the court considers cases
   from other jurisdictions that have encountered the question.” Echon v. Sackett, No. 14-CV-03420-
   PAB-NYW, 2017 WL 4181417, at *13 (D. Colo. Sept. 20, 2017), report and recommendation
   adopted, No. 14-CV-03420-PAB-NYW, 2017 WL 5013116 (D. Colo. Nov. 1, 2017), aff’d sub
   nom. Villanueva Echon v. Sackett, No. 19-1099, 2020 WL 1696854 (10th Cir. Apr. 8, 2020). For
   these same reasons, GEO relies upon case law from other jurisdictions throughout this motion.


                                                     31
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 38 of 62




            same circumstances to perform or to continue performing labor or services in order
            to avoid incurring that harm.

   18 U.S.C. § 1589(c)(2). The statute further defines “abuse or threatened abuse of law or legal

   process” as:

            [T]he use or threatened use of a law or legal process, whether administrative, civil,
            or criminal, in any manner or for any purpose for which the law was not designed,
            in order to exert pressure on another person to cause that person to take some action
            or refrain from taking some action.

   18 U.S.C. § 1589(c)(1).

            Although the statute does not contain the word “cause,” to establish a § 1589 violation,

   Plaintiffs must prove that an unlawful means of coercion caused them to render labor. See United

   States v. Kalu, 791 F.3d 1194, 1211-12 (10th Cir. 2015) (affirming a jury instruction on § 1589

   that advised the jury to consider whether “as a result of [the defendant’s] use of . . . unlawful

   means, the [victim rendered labor] where, if [the defendant] had not resorted to those unlawful

   means, the [victim] would have declined to” (quotations omitted)). Importantly, it is not enough

   that an individual or entity obtain the labor of another through persuasion or compulsion, but rather

   the labor must be obtained through the illegal coercive means detailed in the statute. Garcia v.

   Curtright, No. 6:11-06407-HO, 2012 WL 1831865, at *4 (D. Or. May 17, 2012) (“[N]ot all bad

   employer-employee relationships constitute forced labor.”). To that end, any construction must be

   distinguishable “from that of ordinary parents requiring chores,” United States v. Toviave, 761

   F.3d 623, 625–26 (6th Cir. 2014). In the ICE detention context, any construction of the TVPA

   should not “call into question longstanding requirements that detainees or inmates be required to

   perform basic housekeeping tasks.” Barrientos v. CoreCivic, Inc., 951 F.3d 1269, 1278 (11th Cir.

   2020). Likewise, the disciplinary severity scale in the ICE-mandated PBNDS, which provides




                                                     32
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 39 of 62




   sanctions for detainees who “among other things, refuse to complete basic personal housekeeping

   tasks or organize work stoppages . . . [does not on its] own, give rise to TVPA liability.” Id. This

   is consistent with longstanding TVPA caselaw which provides that assessment of whether a TVPA

   violation has occurred requires a court to differentiate between legitimate warnings of possible

   consequences and “illicit threat[s].” Headley v. Church of Scientology Int’l, 687 F.3d 1173, 1180

   (9th Cir. 2012) “(In applying the Act, we must distinguish between [i]improper threats or coercion

   and permissible warnings of adverse but legitimate consequences.”); United States v. Calimlim,

   538 F.3d 706, 714 (7th Cir. 2008) (“[W]arnings of legitimate but adverse consequences or credible

   threats of deportation, standing alone, are not sufficient to violate the forced labor statute.”); United

   States v. Bradley, 390 F.3d 145, 151 (1st Cir. 2004), overruled on other grounds, 545 U.S. 1101,

   125 S. Ct. 2543, 162 L. Ed. 2d 271 (2005).

            To determine whether a threat is “sufficiently serious,” courts review each individual’s

   claims on a case-by-case basis, considering the totality of the circumstances, including a plaintiff’s

   unique vulnerabilities. Martinez-Rodriguez v. Giles, 391 F. Supp. 3d 985, 996 (D. Idaho 2019)

   (“Courts look to whether a defendant’s ‘misconduct has created a situation where ceasing labor

   would cause a plaintiff serious harm,’ recognizing that what constitutes serious harm for that

   plaintiff must be determined by considering the totality of the circumstances presented.”). To that

   end, in assessing an alleged threat of serious harm, courts must “consider the particular

   vulnerabilities of a person in the victim’s position.” United States v. Rivera, 799 F.3d 180, 186 (2d

   Cir. 2015); see also Muchira v. Al-Rawaf, 850 F.3d 605, 618 (4th Cir. 2017), as amended (Mar. 3,

   2017); Echon v. Sackett, No. 14-CV-03420-PAB-NYW, 2017 WL 4181417, at *14 (D. Colo. Sept.

   20, 2017). While the Fifth Circuit has previously held that serious harm can include “psychological



                                                      33
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 40 of 62




   coercion,” United States v. Nnaji, 447 F. App’x 558, 559 (5th Cir. 2011), it is not sufficient to

   merely “present[] evidence that [Plaintiffs’] employment environment caused [them] to experience

   psychological harm. Rather, [Plaintiffs] must present sufficient evidence upon which a jury could

   reasonably conclude that [GEO] knowingly or intentionally engaged in actions or made threats

   that were sufficiently serious to compel a reasonable person in [each individual plaintiff’s] position

   to remain in [GEO’s] employ, against [their] will and in order to avoid such threats of harm[.]”

   Muchira v. Al-Rawaf, 850 F.3d 605, 620 (4th Cir. 2017), as amended (Mar. 3, 2017). In considering

   the particular sensitivities of an individual, a finder of fact should consider whether the victim’s

   acquiescence was objectively reasonable under the circumstances in light of the victim’s unique

   vulnerabilities. Id.; see also United States ex rel. Hawkins v. ManTech Int’l Corp., No. CV 15-

   2105 (ABJ), 2020 WL 435490, at *18 (D.D.C. Jan. 28, 2020). As explained in David, where, as

   here, Plaintiffs allege threats of psychological coercion, the considerations under the TVPA

   become inherently more individualized:

            The need to consider the specific alleged victim becomes even more crucial when
            the subtler forms of psychological coercion are involved, which the new § 1589
            allows and which Plaintiffs rely upon in this case. Most human beings would likely
            choose to provide labor in lieu of receiving severe beatings or being tortured so
            with egregious forms of physical abuse the specific victim’s vulnerabilities may
            become less important. But with more subtle types of coercion, particularly
            psychological coercion, the vulnerabilities and characteristics of the specific victim
            become extremely important because one individual could be impervious to some
            types of coercion that cause another to acquiesce in providing forced labor.

   David, 2012 WL 10759668, at *20. Of course, the vulnerabilities must be known to the defendant

   at the time the actions are taken. “[T]o rely upon some hidden emotional flaw or weakness

   unknown to the employer would raise various problems (e.g., scienter). But . . . known objective

   conditions that make the victim especially vulnerable to pressure (such as youth or immigration




                                                     34
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 41 of 62




   status) bear on whether the employee’s labor was obtained by forbidden means.” United States v.

   Bradley, 390 F.3d 145, 153 (1st Cir. 2004), vacated on other grounds, 545 U.S. 1101, 125 S.Ct.

   2543, 162 L.Ed.2d 271 (2005).

            Indeed, Courts have reached different outcomes based upon different vulnerabilities of a

   victim. For example, the Second and Fourth Circuits reached different conclusions based, in part

   on the individual plaintiffs’ vulnerabilities, when considering whether immigrant maids’

   circumstances were sufficient to establish TVPA violations. In both cases, the immigrant maids

   obtained visas to live and work for families in the United States and upon arriving, learned that the

   circumstances of their employment were not what they had envisioned. Compare Muchira, 850

   F.3d at 620 with United States v. Sabhnani, 599 F.3d 215, 228 (2d Cir. 2010). The Fourth Circuit,

   considering the particular circumstances of the plaintiff, concluded that a 32 year old immigrant

   from Kenya, who was not in the United States illegally, who was proficient in reading and writing

   English, and who had previously held a similar role in a Saudi household—was not particularly

   vulnerable to coercive tactics allegedly implemented by a Saudi family with whom she lived

   because of her age, experience, and knowledge. Muchira, 850 F.3d at 620. Therefore, the court

   found that no TVPA violation had occurred. Id. In contrast, the Second Circuit affirmed a TVPA

   verdict, in part because of the specific vulnerabilities of the plaintiff, who did not know how to

   drive a car, use a telephone, had completed only the first grade, and spoke no English. United

   States v. Sabhnani, 599 F.3d 215, 228 (2d Cir. 2010). As these cases exemplify, the particular

   vulnerabilities of the individual alleging a TVPA violation are a key consideration the liability

   analysis.




                                                    35
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 42 of 62




            In addition to limiting liability to only those violations that are “sufficiently serious” to

   compel the individual to remain working, the scope of the statute is further narrowed by the

   requirement of scienter. 18 U.S.C § 1589(c)(2); see also Dann 652 F.3d at 1170 (citing U.S. v.

   Calimlim, 538 F.3d 706, 711–12 (7th Cir.2008)); Martinez-Rodriguez v. Giles, 391 F. Supp. 3d

   985, 991 (D. Idaho 2019) (“in order to show that someone violated the Federal Forced Labor

   Statute, it must be demonstrated that first, the threat of harm was serious; and second, that the

   defendant had the requisite scienter, or bad state of mind.”). The defendant “must intend to cause

   the victim to believe that she would suffer serious harm if she did not continue to work. In other

   words, under section 1589, the [defendant] must not just threaten serious harm but have intended

   the victim to believe that such harm would befall her.” Garcia v. Curtright, No. 6:11-06407-HO,

   2012 WL 1831865, at *4 (D. Or. May 17, 2012). “A statement is a threat if a reasonable person

   would believe that the intended audience would receive it as a threat, regardless of whether the

   statement was intended to be carried out.” Calimlim, 538 F.3d at 713.

   IV.      Individualized Issues Predominate Plaintiffs’ TVPA Claims.

            A.     Despite Plaintiffs’ Reference to GEO Policies, There Was Not A Uniform
                   Policy Connecting the Refusal to Clean to 72 Hours of Segregation.

            Decertification is appropriate where Plaintiffs cannot establish a uniform policy that

   applied to the entire class. Bayles, 950 F. Supp. at 1061 (decertifying class where “[a]ccounts of

   whether defendant followed the stated policy, and the evidence appears to reflect that only certain

   management personnel of defendant may have strayed from that policy. Accordingly, each

   plaintiff’s proof of violation will be individualized because it depends upon how or whether

   defendant’s policy was implemented by individual managers with regard to individual plaintiffs,

   not what the policy was.”); see also Chieftain Royalty Co. v. XTO Energy, Inc., 528 Fed. Appx.


                                                     36
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 43 of 62




   938, 943-44 (10th Cir. 2013) (reversing class certification where individualized questions were

   likely to arise).

            In support of their motion for class certification, Plaintiffs cited the Sanitation Procedures

   and the AIPC Handbook as policies that were provided uniformly to class members informing

   them of their responsibility to clean their living areas. Plaintiffs alleged that these policies

   established that all detainees cleaned under the threat of serious harm. However, the plain text of

   the policies does not support this position. The Sanitation Procedures provide for a single penalty

   for non-compliance: an officer can issue an incident report. ECF 50-2. They do not mention

   segregation as a sanction. Id. Further, detainees do not receive the Sanitation Procedures, so it is

   unclear how the policy could have caused any detainee to believe he or she would be placed in

   segregation for not cleaning, when the policy did not so state, and detainees did not review the

   policy. ECF 50-1 (Ceja Dep. 29:13-18).

            In a second attempt to identify a classwide policy, Plaintiffs point to the meal clean-up

   portion of the AIPC Handbook, which provides for a post-meal clean-up procedure to ensure the

   living area stays sanitary for all detainees. The policy explains that if detainees refuse to clean, the

   TVs will be turned off until the area is cleaned. Like the Sanitation Procedures, the threat of

   segregation is not clear on the face of the policy. Instead, Plaintiffs rely upon a distinct section of

   the AIPC handbook, the disciplinary policies. ECF 50-3, 19. Plaintiffs argue that because one of

   the many possible sanctions for the refusal to clean is 72 hours in segregation, that a reasonable

   construction of the post-meal cleanup procedure in the handbook is that any and all times that a

   detainee refuses to clean, segregation, and not the lesser sanctions such as a warning, reprimand,

   or loss of privileges would apply—creating an inherently coercive environment. ECF 49, 17. This



                                                     37
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 44 of 62




   contrived reading is not only inconsistent with the written policy, but also does not constitute a

   uniform policy that was applied to the entire class. Rather, GEO officers did not use segregation,

   or a warning or threat of segregation, as a typical response to a detainee declining to clean. Supra

   Section II.B. Instead, officers would most frequently ask for another detainee to volunteer or would

   simply perform the cleaning themselves. Id. Furthermore, Plaintiffs did not uniformly construe the

   handbook as threatening. Id. Indeed, Plaintiff Hernandez did not find the detainee handbook

   threatening. Ex. D (Hernandez Dep. 58:12-24). Plaintiff Menocal does not even remember

   reviewing the handbook, let alone being threatened by it. Ex. C.

            Because Plaintiffs are unable to establish that any GEO policy uniformly threatened all

   detainees who did not clean with segregation, Plaintiffs turn to the actions of the GEO officers to

   prove their case. ECF 286 at 96 (“[Plaintiffs] claims are also based on the threats of solitary

   confinement that they either received or observed being directed by GEO guards to detainees.”).

   Yet, despite years of discovery opportunity, Plaintiffs did not identify any GEO officers whose

   testimony supports Plaintiffs claim that a uniform policy applies to the class. Plaintiffs concede

   that there were many officers who worked each week and that their personalities and disciplinary

   styles varied. Supra Section II.B. For the most part, detainees recall only a small portion of the

   GEO officers suggesting that the refusal to clean could lead to segregation, while the vast majority

   of officers would not make such suggestions, nor would they impose segregation for the refusal to

   clean. Id. Indeed, of the five officers deposed in this case, only one had ever been involved with

   sending a detainee to segregation for refusing to clean, and he had done so not because the detainee

   had refused to clean, but rather because the detainee was acting in a threatening manner, waving a

   broom around, and causing a disruption to the order in the housing unit and security of other



                                                   38
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 45 of 62




   detainees. Ex. J (Gallegos Dep. 174:9-14; 188:8-19; 192:12-13). The other four officers cannot

   recall a single time a detainee was sent to segregation for not wanting to clean. Supra Section II.B.

   Those same officers, in their years at the facility, have never sent a detainee to segregation for

   failing to clean—nor do they recall a pervasive culture of punishment for refusing to clean. Supra

   Section II.B. Instead, the officers uniformly recall that if someone did not want to clean, they

   would simply ask someone else to participate. Supra Section II.B. If a violation involved more

   than simply a refusal to clean, but instead also involved insolence or a disturbance to the safety of

   other detainees, the officers believed a sanction might have been necessary, but could not so

   determine without looking at each situation on a case-by-case basis. Supra Section II.B. In this

   way, the actions of officers also did not create a uniform policy for discipline wherein each

   detainee would know that the most likely consequence for refusing to clean would be segregation.

   Supra Section II.B. Instead, it depended upon the officer and the circumstances, with the vast

   majority of situations leading to no sanction at all. Supra Section II.B. As there was no uniform

   reaction to a detainee’s refusal to clean, a jury could determine that liability turns on whether a

   detainee faced no consequence for refusing to clean, was told he or she would go to segregation

   for failing to clean on one occasion, or faced some other sanction such as the temporary loss of

   television privileges. Similarly, liability may turn on whether the potential sanctions were

   communicated by another detainee, a GEO officer, or a review of the detainee handbook. Because

   discovery has revealed that there is no uniform policy to “glue” the class together, the action should

   be decertified.




                                                    39
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 46 of 62




            B.     Discovery has Revealed that Plaintiffs Had Different Motivations for
                   Cleaning, Presenting Individual Questions that Would Predominate at Trial.

            Plaintiffs cannot show that the class members had the same motivations for cleaning their

   living areas. At the class certification stage, this Court noted that GEO had not presented any

   evidence that detainees who are not selected for meal cleanup still choose to clean-up their living

   area autonomously. ECF 57, 9 at n.3 (“GEO does not allege and there is nothing in the record to

   show that detainees who are not on the daily list still choose to perform the additional duties or

   that detainees work autonomously.”). To that end, the Court concluded that it could rely upon

   classwide proof to establish motivations for cleaning, because the experiences of the named

   plaintiffs were typical of all class members based upon the application of a uniform policy.

            The Tenth Circuit has recognized that a common piece of proof could establish classwide

   causation. CGC Holding Co., LLC v. Broad & Cassel, 773 F.3d 1076, 1092 (10th Cir. 2014) In

   CGC Holding, the plaintiffs alleged that defendants had induced them to pay an upfront fee for a

   loan that defendants never had the intent or ability to fund. Id. The Court found class certification

   was permissible because the payment of the fee coupled with the proof the defendants would not

   have funded the loan could have established classwide liability. Id. At the class certification stage,

   the Tenth Circuit analogized this case to CGC Holding, finding that Plaintiffs could establish their

   claim by simply showing that detainees received notice of a uniform policy and thereafter that

   detainees performed the cleaning work when faced with the consequences in the policy. Critically,

   the policy requiring detainees to clean was the “‘glue’ that holds together the class members’

   reasons for performing the housing unit cleaning duties assigned by GEO.” Menocal v. GEO Grp.,

   Inc., 882 F.3d 905, 920 (10th Cir.), cert. denied, 139 S. Ct. 143 (2018). The Tenth Circuit further

   explained that if GEO presented individualized rebuttal evidence, decertification could be proper.


                                                    40
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 47 of 62




   Id. While Plaintiffs’ theory of classwide proof may have been viable at the class certification stage,

   following extensive discovery, it is clear that individualized issues predominate.

            With the advantage of discovery, it is clear that there was no uniform policy, and also that

   not all detainees cleaned simply to avoid segregation. Indeed, some detainees, mindful of the

   potential consequences, did not clean at all. See e.g. Ex. E (Valerga Dep. 136:16-137:19). Others

   cleaned to stay busy; while some cleaned to earn their daily stipend in the VWP. See supra Section

   II.B. Furthermore, even the potential sanction or consequence that allegedly motivated detainees

   to clean was not uniform. Some detainees cleaned to avoid losing television privileges. Ex. D

   (Hernandez Dep. 181:1-7). Others cleaned to help out other detainees who did not wish to clean.

   Ex. I (Xahuentitla Dep. 73:19-25). Each of these individualized circumstances will be the focus of

   a trial on TVPA liability, because there is no uniform policy upon which Plaintiffs can rely without

   assessing how that policy was carried out in practice along with each detainee’s personal

   motivations for cleaning.

            While only a small number of detainees would be asked to clean up after the meals each

   day, “there were a lot of other detainees that just volunteered to do it because, again, the quicker

   it was done, the quicker they could start watching TV.” Ex. A (K. Martin Dep. 144:9-11). In

   addition to those who helped clean to be able to watch television sooner, in each housing unit

   “there were also two paid dorm trustees that also cleaned the whole area the – in addition to – their

   responsibility was cleaning the entire day area—excuse me, day area, but—and they would also

   help after meal service.” Id. (145:7-11). Plaintiff Xahuentitla testified in her deposition that she

   would do anything to “help [] kill time in a good way” and that she would rather be busy than

   sitting idle. Ex. I (Xahuentitla Dep. Tr. 30:8-16). And, she explained that regardless of where she



                                                    41
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 48 of 62




   lived, be it a cell or a bedroom, she “like[s] to have my room clean and neat. It doesn’t matter

   where you are.” Ex. I (Xahuentitla Dep. Tr. 31:15-19). In other words, she liked to keep her living

   space tidy. Id. (31:20-25; 93:18-19) (“I like to be a clean person.”). This sentiment was shared by

   Plaintiffs Hernandez and Menocal. Ex. C (Menocal 81:6-10); Ex. D (Hernandez 49:24-50:1). In

   contrast, Mr. Valerga did not feel a desire to clean—let alone feel coerced. Ex. E (Valerga Dep.

   136:16-25). Mr Valerga testified that he routinely refused to clean, even when threatened with

   segregation for doing so. Id.

            Furthermore, each named Plaintiff voluntarily participated in the VWP during their stay at

   AIPC. ECF 306-2. They have specifically pled that their participation in the VWP was not the

   result of coercion, and therefore they do not extend their TVPA claims to the tasks performed in

   the VWP. ECF 49, 7-10. But, many of the tasks included in the VWP positions were identical to

   the housekeeping tasks that Plaintiffs claim were coerced by all members of the class. Ex. B (A.

   Martin 30(b)(6) Dep. 19:8-11). Thus, Plaintiffs’ admission that VWP participation was not the

   result of coercion conclusively establishes that there were many class members who performed

   meal clean up willingly, not to avoid disciplinary sanctions. Accordingly, because detainees did

   not share the same motivations for cleaning up their living areas, the issue of whether those

   cleaning tasks amount to a violation of the TVPA is not appropriate for classwide treatment and

   the class should be decertified.

            While Plaintiffs may argue that these experiences and unique motivations can be

   considered in the aggregate as representative of the class, Plaintiffs do not represent a diverse

   cross-section of the class, but instead a narrow snapshot of a class that spans 10 years. All experts

   agree that the named Plaintiffs do not represent a randomized sample from which classwide



                                                    42
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 49 of 62




   inferences can be drawn. See supra Section II.C. Thus, the jury could not properly assume that the

   experiences of the named Plaintiffs are representative of the class. Importantly, they could not

   determine that their motivations for cleaning were consistent with the prevailing motivations of

   other class members who cleaned.

            This new evidence requires decertification. Because each decision to clean was based upon

   unique considerations and varied circumstances, this case is more like an assessment of an

   individual’s choice to use a slot machine in a casino than it is the decision to pay the loan fees in

   CGC Holding—there is no single explanation for the decision that can be extrapolated to a larger

   group. Poulos v. Caesars World, Inc., 379 F.3d 654, 668 (9th Cir. 2004) (“Indeed, there may be

   no single, logical explanation for gambling—it may be an addiction, a form of escape, a casual

   endeavor, a hobby, a risk-taking money venture, or scores of other things. The vast array of

   knowledge and expectations that players bring to the machines ensures that the ‘value’ of gambling

   differs greatly from player to player, with some people playing for ‘entertainment value’ or for

   any number of other reasons as much as to win.”). As such, there is no classwide circumstantial

   evidence that could suffice to prove causation in this case. Id.; see also Sandwich Chef of Texas,

   Inc. v. Reliance Nat. Indem. Ins. Co., 319 F.3d 205, 220 (5th Cir. 2003) (“A class cannot be

   certified when evidence of individual reliance will be necessary.”). Indeed, the motivation of each

   detainee for cleaning is materially relevant to the issue of liability. A jury could find differently on

   each Plaintiff’s TVPA claim depending upon whether the detainee cleaned to pass the time or only

   because of the threat of segregation. Such factual issues would defeat predominance and therefore

   make class certification inappropriate. See e.g. Doll v. Chicago Title Ins. Co., 246 F.R.D. 683, 690

   (D. Kan. 2007).



                                                     43
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 50 of 62




            C.      Plaintiffs Cannot Establish, On a Classwide Basis, that the Alleged Threat
                    was “Sufficiently Serious.”

            Plaintiffs allege that the mere disclosure in the detainee handbook of the fact that the

   PBNDS disciplinary severity scale permits up to 72 hours of segregation as a possible sanction for

   the refusal to clean, constitutes a “threat of serious harm” under the TVPA. ECF 49 at 3;21 ECF

   306-7. The TVPA, 18 U.S.C. § 1589(c)(2), defines “serious harm” as:

            [A]ny harm, whether physical or nonphysical, including psychological, financial,
            or reputational harm, that is sufficiently serious, under all the surrounding
            circumstances, to compel a reasonable person of the same background and in the
            same circumstances to perform or to continue performing labor or services in order
            to avoid incurring that harm.

   To date, no Court has analyzed whether either the threat of, or the actual placement in, 72 hours

   of disciplinary segregation constitutes “sufficiently serious” harm to provide for a cause of relief

   under the TVPA. Nor has any Court resolved whether such a determination may be resolved on a

   classwide basis. Thus, this is an issue of first impression before this Court.

            To establish that the handbook itself constituted a threat of serious harm to any individual

   who reviewed it, regardless of his or her prior experiences, Plaintiffs have disclosed an expert

   report of Dr. Grassian. While Dr. Grassian makes clear that he believes actual placement in 72

   hours of segregation could lead to psychological harm, he does not express an opinion that the

   AIPC Handbook and related policies would constitute psychological coercion over any and all

   class members, regardless of their personal circumstances. Ex. U. Nor does he indicate that any

   individual would suffer a psychological harm or coercion by simply reviewing the policies in the

   handbook (which makes clear that the first consequence for refusing to clean is that the televisions



   21
        This motion addresses only the Forced Labor Class and not the Voluntary Work Program Class.


                                                    44
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 51 of 62




   will be turned off). Ex. U (Grassian Dep. 243:14-21). Rather, his assessment of the purported threat

   relies upon an individualized analysis of each individual. Supra Expert Testimony. Mr. Grassian

   has not made any finding as to whether the Plaintiffs in this case suffered psychological harm

   because they believed they faced the possibility of 72 hours of disciplinary or administrative

   segregation if they refused to clean. Ex. U.22 Accordingly, even if Plaintiffs’ expert is presented at

   trial, his opinion would make clear that Plaintiffs’ claims are not suitable for collective treatment

   and would likely lead to a series of mini-trials on each Plaintiff’s claim.

            Plaintiffs cannot establish their claims without raising individualized issues that cannot be

   extrapolated to the class. For example, some, but not all, Plaintiffs also argue that they were told

   verbally that they could go to segregation for 72 hours if they did not clean-up after themselves.23

   Others claim to have never been so threatened. Without a case-by-case analysis of the impact these

   statements had on each detainee, including a consideration of the actual phrasing of the warning,

   it is impossible to determine whether those individual conversations with GEO officers constituted

   “sufficiently serious” harm. There is no evidence that every person would react similarly to a

   warning of a consequence. Further, a jury would need to assess whether the offhand comments by



   22
      For purposes of this Motion, GEO considers the individual evidence that Plaintiffs seek to
   present in support of their case, as it demonstrates how, if considered, individual experiences are
   not well-suited for class resolution. That said, GEO believes that Plaintiffs should be estopped
   from relying upon individual class member’s experiences, as Plaintiffs previously represented (in
   a successful bid to deny GEO discovery of absent class members) that “Plaintiffs plan to prove
   their claims through persuasive classwide evidence—not individual class member experiences.”
   ECF 144, 12.
   23
      While Plaintiffs make these claims, they are vague and non-specific. Not one Plaintiff has named
   a specific GEO employee who allegedly threatened them. It is unclear how Plaintiffs intend to
   prove that GEO had the requisite scienter, on a classwide basis, without identifying even one
   individual and explaining why his or her actions can be imputed to GEO. Certainly, not every
   action of every single employee can be construed as GEO’s intent.


                                                     45
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 52 of 62




   some officers were reasonably considered a threat in light of the conflicting behavior of other

   officers.

            In Giles, the District of Idaho grappled with whether a verbal threat was enough to

   constitute serious harm under the TVPA. Martinez-Rodriguez v. Giles, 391 F. Supp. 3d 985, 997

   (D. Idaho 2019). There, the defendant had allegedly stated: “Plaintiff should be grateful he was

   not sent back for failing to show up at work” Id. The court concluded that even if true, that the

   statement was merely “incendiary” and “intimidating,” but was “insufficient to constitute a threat

   under the [TVPA].” Id. In reaching this conclusion, the Court relied upon the plaintiff’s unique

   reaction to the purported threat. Id. Under the evidence presented to the court, it was clear the

   statement did not have any “lasting effects on Plaintiffs” based upon their individual reactions. Id.

   Accordingly, looking at the totality of the circumstances, the Giles language did not rise to the

   level necessary to support a claim of forced labor. To that end, whether Plaintiffs’ claims that the

   mere mention of a possible sanction of 72 hours of segregation could constitute serious harm

   requires an individualized inquiry into each Plaintiff, including whether the “threat” was enhanced

   by statements made by GEO officers or if, instead, those statements were merely incendiary but

   not sufficient to warrant liability under the TVPA.

            Critically here, each individual Plaintiff’s experiences shape whether it is even plausible

   that the sanction of 72 hours of segregation could constitute serious harm.24 Both Plaintiffs and



   24
      It is GEO’s position that the actual language of the policies is not sufficient to constitute serious
   harm under the TVPA. Certainly, a reasonable person could not find that the threat of loss of
   television privileges constitutes serious harm. Nor could a reasonable person find that the
   disciplinary severity scale, as drafted and implemented by ICE, is a threat of serious harm.
   However, as this motion addresses decertification, GEO has already addressed this argument in
   more detail in its motion for summary judgment. ECF 305.


                                                     46
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 53 of 62




   Defendant’s experts agree on this much. Supra Expert Testimony. The detainees’ experiences bear

   this out. Plaintiff Valerga was allegedly threatened with segregation and invited the sanction. He

   thereafter continued to refuse to clean, making objectively clear his indifference towards the

   possible sanction and establishing that segregation was not a coercive factor in whether he would

   clean up after himself. In contrast, Plaintiff Menocal was never threatened with segregation, but

   claims to have been fearful of the possible sanction because of his unique and personal experience

   in medical isolation when he was sick. It is clear from Mr. Grassian’s report that Mr. Menocal’s

   unique sensitivities are a critical consideration in whether he felt coerced to clean-up his living

   area when asked. Similarly, Ms. Alexaklina was not threatened by the handbook alone, but instead

   felt threatened because of an experience she had where she believed another detainee had become

   despondent while in segregation. While GEO contests the veracity of Ms. Alexaklina’s account,

   her individual experience would still be a key factor in considering whether the disciplinary

   severity scale led her to feel coerced to clean up after herself. In contrast, Mr. Hernandez claimed

   that his experience with the sanction of segregation came from his background being detained at

   other immigration facilities and jails. Each Plaintiffs’ unique background and sensitivities would

   shape the application of the reasonable person standard. Thus, there can be no argument that these

   individual circumstances are relevant to an objective review of Plaintiffs’ interpretation of the ICE

   disciplinary severity scale. Significantly, none of the Plaintiffs have pointed to actual language in

   the written policies that it is objectively threatening. So, Plaintiffs are unable to simply argue that

   all detainees objectively felt threatened by the words in the handbook. Indeed, Mr. Hernandez

   stated that he never felt threatened by the handbook. Therefore, the issue of whether the written

   policies identified by named Plaintiffs, including the AIPC Handbook and the orientation video



                                                     47
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 54 of 62




   (which incorporates the handbook by reference), constitute serious harm, cannot be resolved on a

   classwide basis because the documents, in and of themselves, are not objectively coercive. The

   AIPC Handbook states that television privileges will be taken away before any other consequence

   is imposed. The orientation video provides no indication that a detainee could be taken to

   segregation for failing to clean. Neither of these statements are objectively threatening. Rather, the

   Plaintiffs’ individual sensitives and experiences provide the critical context for understanding why

   they may or may not have felt coerced. And, because the Plaintiffs do not represent a statistically

   valid sample that can be extrapolated to the larger class, as discussed by Dr. Hayter in his report,

   the individual experiences cannot be imputed to the class. Thus, the issue of serious harm is not

   appropriate for classwide resolution.

            D.     There is No Evidence GEO “Knowingly” Acted Towards the Entire Class.

            The forced labor provision of the Trafficking Victim Protection Act requires whoever

   obtains services or labor in violation of the act to have done so “knowingly” to incur liability. 18

   U.S.C. § 1589(a). A corporation’s “knowledge” for purposes of intent comes down to a fact-

   specific inquiry based on agency principles of imputed knowledge. See 3 Fletcher Cyclopedia of

   the Law of Corporations § 807. Generally, for a corporation to have “knowledge” for purposes of

   intent, the knowledge must be imputed to the entity through its agents or officers. Id. In a case

   involving the federal anti-kickback statute, which also contains a knowledge requirement for civil

   liability, the Fifth Circuit carefully explained the principles of imputed knowledge. United States

   ex rel. Vavra v. Kellogg Brown & Root, Inc., 848 F.3d 366, 374 (5th Cir. 2017). The court held

   that for an employee to impute knowledge to the employer for the statute’s intent requirement, that

   employee must have actual authority to act on behalf of the company. Id. at 373. If an employee




                                                    48
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 55 of 62




   has actual authority, then the employee’s knowledge may be deemed to be the company’s

   knowledge but “a court may deem only the knowledge of officers and employees at a certain level

   of responsibility imputable to the corporation . . . knowledge of a mere employee of the corporation

   ordinarily is not imputed to the company.” Id. at 374. Thus, to show knowledge in this case,

   Plaintiffs will need to establish that GEO’s corporate officers both had knowledge of the alleged

   policies at issue and that those individuals had actual authority to act on behalf of the company.

   As the class period spans 10 years, and Plaintiffs allegations are not clearly tied to a policy imposed

   by a corporate officer or agent of GEO, Plaintiffs will have to engage in this individualized factual

   inquiry for numerous different individuals—an extremely fact-intensive inquiry .

            Plaintiffs’ collective claims rely upon an incorrect assumption that GEO combines its

   Sanitation Procedures Policy, with the ICE disciplinary standards, to create a third policy wherein

   all detainees would be uniformly and routinely threatened with segregation if they were to refuse

   to clean their living areas, including refusal to participate in the rotating meal clean-up crew.

   Following extensive discovery, it is clear that no such uniform policy exists. To the contrary,

   GEO’s general policy, and that prescribed by ICE, was to resolve all infractions informally where

   possible. Supra Officer Testimony. And, it was the typical policy and practice of GEO detention

   officers not to enforce segregation for the failure to clean where permitted by the ICE disciplinary

   severity scale and PBNDS. Id. Therefore, any bad acts of individual employees would not rise to

   the level of a uniform classwide policy. To the extent Plaintiffs wanted to impute the acts of any

   individual GEO detention officer to the company for purposes of knowledge, they would have to

   go through the individualized fact-based inquiry for each officer. This analysis would likely result

   in an inability to bind the company unless the detention officer was a supervisor. As the AIPC



                                                     49
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 56 of 62




   Handbook and officers’ testimony make plain, only supervisory officers could impose discipline

   on detainees.. And, that discipline is subject to further review upon appeal by the detainee—

   making it difficult, if not impossible, to determine whether the ultimate decision maker could bind

   GEO. Even if Plaintiffs could establish that the actions of one officer could be imputed to GEO,

   Plaintiffs would also need to establish that officer had contact with a substantial percentage of the

   class—an issue that would involve inquiries into each Plaintiff and whether he or she may have

   come into contact with the particular officer. To date, Plaintiffs have not identified even one officer

   who they believe had a relationship with a significant number of individuals in the class.

            Even if Plaintiffs were to present evidence of anecdotal acts by detention officers, there is

   no question that the disciplinary sanctions are drafted and implemented by ICE; ICE’s intentions

   cannot be imputed to GEO. Nevertheless, Amber Martin testified in her deposition, that while the

   PBNDS endorse up to 72 hours of segregation as one of the many possible penalties for failing to

   clean, GEO has its own internal policy not to utilize segregation where the only offense is the

   failure to clean. Ex. B (A. Martin Dep. 141:8-13; 146:7-14). Besides this testimony, there is no

   evidence that GEO acted knowingly with the intention to threaten detainees with serious harm.

            At the class certification stage, this Court noted that the knowledge element of the TVPA

   could be established through classwide proof of a uniform policy that would cause a reasonable

   person to respond in the way described by the named Plaintiffs. ECF 57 12-13. Thus, Plaintiffs’

   class certification hinges upon establishing a uniform policy of which GEO had knowledge.

   Because Plaintiffs cannot show that here, but rather have established that their claims are highly

   individualized, the class should be decertified.




                                                      50
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 57 of 62




            E.     Plaintiffs Have Framed Their Claims Such That GEO’s Liability Turns On
                   What Tasks Detainees Performed.

            While GEO vigorously disputes that liability under the TVPA turns on the type25 of

   cleaning that a detainee was performing at any given moment, as opposed to the means26 utilized

   to obtain the detainees labor, Plaintiffs disagree. ECF Nos. 298 at 31. But even assuming arguendo

   that Plaintiffs’ theory that TVPA liability turns on the type of labor performed is accepted by this

   Court, Plaintiffs’ claims would not be suitable for resolution in the aggregate because any liability

   determination would turn on an individualized analysis of the type of cleaning that each detainee

   was performing (or refusing to perform) at any given moment.

            Under Plaintiffs’ theory, GEO’s inclusion of the ICE disciplinary severity scale into the

   AIPC Handbook, which includes the mere possibility of 72 hours of segregation for refusing to

   clean, is a violation of the TVPA—only insofar as it directed detainees to perform cleaning tasks

   above and beyond four enumerated items: (1) a detainee making his or her bed; (2) stacking loose

   papers; (3) keeping the floor free of debris and dividers free of clutter; and (4) refraining from

   hanging/draping clothing, pictures, keepsakes, or other objects from beds, overhead lighting




   25
      Other than in situations involving sex trafficking, the TVPA draws no distinction between
   whether someone is sweeping the floor or performing veterinary services in assessing whether a
   TVPA violation occurred. Compare Martinez-Rodriguez, 391 F. Supp. 3d at 996 (considering
   whether veterinary services rendered were the result of threats of harm in violation of the TVPA
   and placing no weight on the type of labor rendered) with Muchira, 850 F.3d at 620 (considering
   whether in-home maid services were rendered as a result the illicit coercive means prohibited by
   the TVPA and placing no weight on the type of labor rendered).
   26
      The means utilized refers to an individuals’ motivation for performing work. Not all
   consequences constitute improper means under the TVPA. For example, whether someone cleaned
   so as not to lose video game privileges as opposed to cleaning to avoid a threat of grievous bodily
   harm would change whether there was liability under the TVPA.


                                                    51
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 58 of 62




   fixtures or other furniture. ECF 298, 31.27 Alternatively, Plaintiffs argue that there is some

   unspoken line of demarcation outside of each detainee’s bed wherein it is their “immediate” living

   area and beyond that invisible line, detainees do not have a responsibility to clean up. Under this

   unworkable interpretation, it would have been permissible for GEO to tell detainees they would

   be subject to segregation for not making their bed or mopping and sweeping the floor (i.e. keeping

   it free of debris), but not for wiping down a table in the common area where the detainee had just

   left crumbs from his meal. The latter would be a TVPA violation while the former was not. If the

   Court were to adopt this incorrect and unreasonable interpretation of the PBNDS, it would need to

   assess every single detainee’s claims individually to determine what specific tasks they were

   performing (or refusing to perform) when they were told by an officer that they could go to

   segregation for failing to clean. It would not be enough to simply determine that a detainee was

   participating in the meal cleanup, but one would have to determine whether the detainee was

   assigned to wipe tables or clean up debris on the floor. GEO’s potential liability would change

   depending on each Plaintiffs’ response. Further, an inquiry into the dorm layout would need to be

   made to decide whether the cleaning task was in the “immediate living area” or simply the “living

   area.” Alternatively, Plaintiffs would have to prove that the distinction was clearly set forth in the

   AIPC Handbook which underlies their claims. But, the AIPC Handbook makes no such distinction.

   Rather, it simply states that a detainee who refuses to clean his or her “living area” may be subject



   27
      As stated above, GEO thoroughly disputes this assessment as being factually accurate (beyond
   whether it creates liability under the TVPA) as ICE’s own handbook, created and distributed
   without GEO’s input or approval, requires detainees to clean all common-use areas that they use
   and states that detainees may be disciplined for not doing so. It further requires detainees to clean
   up after themselves in the bathroom and generally maintain the sanitation in the dorms. ECF 310-
   1.


                                                    52
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 59 of 62




   to up to 72 hours in segregation. Because such individualized analysis would be required, mini-

   trials into the merits of each detainee’s experience would predominate over the collective issues

   and therefore the class should be decertified.

            F.    Class Members Who Resided At AIPC Before December 23, 2008 Are Time-
                  Barred And Should Be Excluded From The Class.

            When Congress first enacted the TVPA in 2000, the statute provided for a four-year

   limitations period. On December 23, 2008, Congress amended the TVPA to include a ten-year

   limitations period for civil actions. 18 U.S.C. § 1595(c). “Congress did not expressly state or

   otherwise indicate that the [TVPA] limitations period applies retroactively.” Abarca v. Little, 54

   F. Supp. 3d 1064, 1068 (D. Minn. 2014). Further, the prior version of the TVPA did not provide

   for the same scope of civil liability,28 which was expanded under the 2008 amendments. Id.

   Therefore, the statute cannot be applied retroactively. Id.; see also Doe v. Siddig, 810 F.Supp.2d

   127, 135 (D.D.C.2011) (rejecting proposed retroactive application of the TVPA because doing so

   would “increase a party’s liability for past conduct”); c.f. Velez v. Sanchez, 693 F.3d 308, 325 (2d

   Cir. 2012) (holding that the TVPA does not apply retroactively because the amendments changed

   the substantive law). Accordingly, all individuals whose claims accrued prior to December 23,

   2008 would have been subject to a four-year limitations period and could not have sought relief

   under the expanded causes of action added to the TVPA in the 2008 amendments. This lawsuit



   28
      Indeed, Plaintiffs seek relief under the section of the TVPA that provides for liability based upon
   a “scheme, plan, or pattern[.]” ECF 306-1 at 5, (Menocal’s Supplemental Responses to the GEO
   Group, Inc’s Sixth Set of Interrogatories). This section and theory of liability was not added until
   the 2008 Amendments. For this reason, the instant case is distinguishable from Gilbert v. United
   States Olympic Comm., 423 F. Supp. 3d 1112, 1130 (D. Colo. 2019), where Plaintiffs claims were
   based upon the 2003 iteration of the TVPA and therefore there was no risk of new or expanded
   liability.


                                                    53
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 60 of 62




   was filed on October 22, 2014, and therefore the claims of those detained before December 23,

   2008, would have expired over two years prior to the filing of the lawsuit. Because those

   individuals would be subject to a different limitations period,29 they would be subject to different

   fact-based defenses and should be decertified from the class.

            G.     At A Minimum, All Female Detainees Must Be Excluded.

            Through the course of discovery, it has become clear that GEO does not have disciplinary

   or administrative segregation for women at AIPC. Ex. F (Ceja 30(b)(6) Dep.). Rather, if someone

   were to act so egregiously as to require segregation, GEO would need to alert ICE so that ICE

   could transfer the individual. In fact, on one occasion, a female detainee was transferred to AIPC

   who could not be housed with other detainees who were of a lower classification (she was the

   highest), so in order to accommodate her, an entire housing unit had to be emptied until she could

   be transferred to another facility. Ex. A (K. Martin Dep. 136:17-25). And, the two cells that could

   be used for female segregation have only been used to house detainees classified as high risk until

   they could be transferred to another facility by ICE. Ex. F (Ceja 30(b)(6) Dep. ). Accordingly, any

   reference to segregation by female detainees would not refer to a reality in AIPC. Because there

   was no true female segregation at the facility, undermining any claim that segregation could have

   been a reasonable threat, the scope of the class should not include women.

   V.       CONCLUSION

            Accordingly, GEO respectfully requests that this Court issue an order decertifying the class

   and granting any other relief this Court deems just and proper.


   29
     While equitable tolling should not apply, even if it did, such an inquiry requires an inherently
   individualized analysis about when each detainee’s claim accrued. Such determinations are not
   appropriate for classwide certification.


                                                    54
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 61 of 62




            Respectfully submitted, this the 19th day of August, 2020.

                                                    AKERMAN LLP

                                                    s/ Adrienne Scheffey
                                                    Colin L. Barnacle
                                                    Adrienne Scheffey
                                                    Christopher J. Eby
                                                    Melissa L. Cizmorris
                                                    1900 Sixteenth Street, Suite 1700
                                                    Denver, Colorado 80202
                                                    Telephone: (303) 260-7712
                                                    Facsimile: (303) 260-7714
                                                    Email: colin.barnacle@akerman.com
                                                    Email: christopher.eby@akerman.com
                                                    Email: melissa.cizmorris@akerman.com
                                                    Email: adrienne.scheffey@akerman.com


                                                    BURNS, FIGA & WILL, P.C.

                                                    Dana L. Eismeier
                                                    Michael Y. Ley
                                                    6400 S. Fiddlers Green Circle, Suite 1000
                                                    Greenwood Village, CO 80111
                                                    Telephone: (303) 796-2626
                                                    Facsimile: (303) 796-2777
                                                    Email: deismeier@bfwlaw.com
                                                    Email: mley@bfwlaw.com

                                                    Attorneys for Defendant The GEO Group, Inc.




                                                   55
   52741187;14
Case 1:14-cv-02887-JLK-MEH Document 312 Filed 08/19/20 USDC Colorado Page 62 of 62




                                     CERTIFICATE OF SERVICE

             I hereby certify on this 19th day of August, 2020, a true and correct copy of the foregoing

    MOTION FOR DECERTIFICATION OF CLASS was filed and served electronically via the

    Court’s CM/ECF system on the following:

                                          Counsel for Plaintiffs:
Alexander N. Hood                     P. David Lopez                    R. Andrew Free
David H. Seligman                     OUTTEN & GOLDEN, LLP              LAW OFFICE OF R. ANDREW FREE
Juno E. Turner                        601 Massachusetts Ave. NW         P.O. Box 90568
Andrew Schmidt                        2nd Floor West Suite              Nashville, TN 37209
TOWARDS JUSTICE                       Washington, DC 20001              andrew@immigrantcivilrights.com
1410 High St., Ste. 300               pdl@outtengolden.com
Denver, CO 80218                                                        Brandt P. Milstein
alex@towardsjustice.org               Adam L. Koshkin                   MILSTEIN LAW OFFICE
david@towardsjustice.org              Rachel W. Dempsey                 1123 Spruce St.
juno@towardsjustice.org               OUTTEN & GOLDEN, LLP              Boulder, CO 80302
andy@towardsjustice.org               One California St., 12th Fl.      brandt@milsteinlawoffice.com
                                      San Francisco, CA 94111
Andrew H. Turner                      akoshkin@outtengolden.com
Matthew Fritz-Mauer                   rdempsey@outtengolden.com
KELMAN BUESCHER FIRM
600 Grant St., Ste. 825               Michael J. Scimone
Denver, CO 80203                      Ossai Miazad
aturner@laborlawdenver.com            OUTTEN & GOLDEN, LLP
mfritzmauer@laborlawdenver.com        685 Third St., 25th Fl.
                                      New York, NY 10017
Hans C. Meyer                         mscimone@outtengolden.com
MEYER LAW OFFICE, P.C.                om@outtengolden.com
P.O. Box 40394
Denver, CO 80204
hans@themeyerlawoffice.com




                                                      s/ Nick Mangels
                                                      Nick Mangels




                                                     56
    52741187;14
